Exhibit 10.1

EXECUTION DRAFT

SECOND AMENDED AND RESTATED CONTRIBUTION DEFERRAL AGREEMENT

effective as of January 31, 2014

by and among

YRC INC.,

USF HOLLAND INC.,

NEW PENN MOTOR EXPRESS, INC.,

USF REDDAWAY INC.,

and

the TRUSTEES for the

CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND

and the other Funds (as defined herein) on the signature pages hereto

and

WILMINGTON TRUST COMPANY,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     2   

SECTION 1.01.

 

Defined Terms

     2   

SECTION 1.02.

 

Terms Generally

     9   

ARTICLE II Deferred Contributions

     10   

SECTION 2.01.

 

Deferred Pension Payments and Deferred Interest

     10   

SECTION 2.02.

 

Interest

     11   

SECTION 2.03.

 

Prepayments

     11   

SECTION 2.04.

 

Payments Generally; Allocations of Proceeds; Pro Rata Treatment

     12   

SECTION 2.05.

 

Application of Current Pension Payments

     13   

ARTICLE III Representations and Warranties of the Primary Obligors

     13   

SECTION 3.01.

 

Organization; Powers

     13   

SECTION 3.02.

 

Authorization; Enforceability

     13   

SECTION 3.03.

 

No Violation

     14   

SECTION 3.04.

 

Inability to Make Certain Limited Payments

     14   

SECTION 3.05.

 

Financial Condition

     14   

SECTION 3.06.

 

Covenants

     15   

ARTICLE IV Representations and Warranties of the Funds

     15   

SECTION 4.01.

 

Authority and Enforceability

     15   

SECTION 4.02.

 

Acknowledgment

     15   

ARTICLE V Conditions Precedent

     15   

SECTION 5.01.

 

Amendment and Restatement Effective Date

     15   

ARTICLE VI Affirmative Covenants

     17   

SECTION 6.01.

 

Reporting and Notices

     17   

SECTION 6.02.

 

Financial Advisor

     18   

SECTION 6.03.

 

Promissory Note

     18   

SECTION 6.04.

 

Maintenance of Properties; Insurance

     18   

SECTION 6.05.

 

Post-Closing Obligation

     19   

ARTICLE VII Negative Covenants

     19   

SECTION 7.01.

 

Obligors

     19   

SECTION 7.02.

 

Funds

     20   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII Events of Default

     20   

SECTION 8.01.

 

Events of Default

     20   

ARTICLE IX The Agent

     23   

SECTION 9.01.

 

Appointment

     23   

SECTION 9.02.

 

Duties

     23   

SECTION 9.03.

 

Liability

     23   

SECTION 9.04.

 

Resignation

     24   

SECTION 9.05.

 

Reliance

     25   

SECTION 9.06.

 

Representative

     25   

SECTION 9.07.

 

Sales or Transfers

     26   

ARTICLE X Miscellaneous

     26   

SECTION 10.01.

 

Fees and Expenses

     26   

SECTION 10.02.

 

Indemnity

     27   

SECTION 10.03.

 

Remedies

     28   

SECTION 10.04.

 

Consent to Amendments

     28   

SECTION 10.05.

 

Successors and Assigns

     29   

SECTION 10.06.

 

Severability

     29   

SECTION 10.07.

 

Counterparts

     29   

SECTION 10.08.

 

Descriptive Headings; Interpretation

     29   

SECTION 10.09.

 

Entire Agreement

     29   

SECTION 10.10.

 

No Third-Party Beneficiaries

     30   

SECTION 10.11.

 

Schedules

     30   

SECTION 10.12.

 

Governing Law

     30   

SECTION 10.13.

 

Submission to Jurisdiction; Choice of Forum

     30   

SECTION 10.14.

 

Mutual Waiver of Jury Trial

     30   

SECTION 10.15.

 

Notices

     31   

SECTION 10.16.

 

No Strict Construction

     31   

SECTION 10.17.

 

Confidentiality

     31   

SECTION 10.18.

 

[Reserved]

     32   

SECTION 10.19.

 

No Effect on Other Obligations

     32   

SECTION 10.20.

 

Effect of Amendment and Restatement

     32   

SECTION 10.21.

 

Discharge and Release of Funds

     32   

SECTION 10.22.

 

Release of Collateral

     33   

SECTION 10.23.

 

Limitation on Collateral

     33   

SECTION 10.24.

 

Exiting Funds

     33   

 

ii



--------------------------------------------------------------------------------

Schedule 1.01(a)    First Priority Collateral Schedule 1.01(b)    Third Priority
Collateral Schedule 1.01(c)    Identified Audit Adjustments Schedule 2.01   
Deferred Pension Payments, Deferred Interest and Pension Interest Rate Schedule
2.04    Payment Details Schedule 7.01(b)    No More Favorable Terms Exception
Schedule 10.15    Notice Details Exhibit A    Form of Promissory Note Exhibit B
   Form of Guaranty Exhibit C    Form of Reaffirmation Exhibit D-1    Form of
Amended and Restated Mortgage (First Priority Collateral) Exhibit D-2    Form of
Amendment to Mortgage (First Priority Collateral) Exhibit E    List of Closing
Documents

 

iii



--------------------------------------------------------------------------------

Exhibit 10.1

SECOND AMENDED AND RESTATED CONTRIBUTION DEFERRAL AGREEMENT

This Second Amended and Restated Contribution Deferral Agreement (as amended,
modified or supplemented from time to time, this “Agreement”), effective as of
January 31, 2014, by and among: (i) YRC INC., a Delaware corporation (“YRC”),
USF HOLLAND INC., a Michigan corporation (“Holland”), NEW PENN MOTOR EXPRESS
INC., a Pennsylvania corporation (“New Penn”), USF REDDAWAY INC., an Oregon
corporation (“Reddaway”; each of YRC, Holland, New Penn and Reddaway a “Primary
Obligor”, and collectively, the “Primary Obligors”); (ii) the TRUSTEES for the
CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND (the “CS Pension
Fund”), and each other pension fund from time to time a party hereto as a “Fund”
(each of the CS Pension Fund and such other pension funds a “Fund”, and
collectively, the “Funds”); (iii) each Exiting Fund (as defined herein); and
(iv) Wilmington Trust Company, as agent for the Funds (together with its
successors and assigns, in such capacity, the “Agent”). The Obligors, the Funds
and the Agent are herein individually each referred to as a “Party” and together
referred to as the “Parties”.

RECITALS

WHEREAS, the Primary Obligors and certain of their employees who are represented
by the International Brotherhood of Teamsters (the “Teamsters”) have previously
entered into the 2008-2013 National Master Freight Agreement and its Supplements
(or other agreements mirroring the 2008-2013 National Master Freight Agreement
with respect to the Primary Obligors’ pension contribution obligations,
collectively, as amended, modified or supplemented prior to the date hereof, the
“CBA”), which, among other things, provides that the Primary Obligors will
generally make certain contributions to the Funds based on hours worked by
covered employees;

WHEREAS, the Primary Obligors and certain of their employees who are represented
by the Teamsters have altered or amended certain provisions of the CBA (as
amended, amended and restated, extended, modified or supplemented, the “Amended
CBA”);

WHEREAS, pursuant to that certain Contribution Deferral Agreement dated June 17,
2009 (as amended, modified or supplemented prior to the date hereof, the
“Original Contribution Deferral Agreement”), and certain joinders thereto, each
of the Funds agreed to defer one or more payments otherwise due to the Funds
from the Primary Obligors under the CBA for services rendered by certain
employees of the Primary Obligors during certain periods in 2009;

WHEREAS, in connection with the Transactions (as defined therein), the Original
Contribution Deferral Agreement was amended and restated on July 22, 2011 (as
amended, modified or supplemented prior to the date hereof, the “Amended and
Restated Contribution Deferral Agreement”);

WHEREAS, the Primary Obligors have provided the Funds with certain information
regarding their financial status, ongoing projected cash flow and their
resulting ability to repay amounts owed under the Amended and Restated
Contribution Deferral Agreement in accordance with its terms; and



--------------------------------------------------------------------------------

WHEREAS, the Primary Obligors, the Funds and the Exiting Funds have agreed,
subject to the terms and conditions hereof, to (i) amend and restate the Amended
and Restated Contribution Deferral Agreement, (ii) release the Agent’s security
interest in the Third Priority Collateral on the Collateral Release Date,
(iii) limit the value of the Obligations secured by the Collateral to the
Secured Obligations (as defined herein), in each case in connection with the
restructuring of Parent and its subsidiaries.

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following
capitalized terms have the meanings specified below:

“ABL Credit Facility” means that certain Credit Agreement, dated as of July 22,
2011, by and among YRCW Receivables LLC, a wholly-owned subsidiary of the
Parent, as borrower, the Parent, as servicer, the lenders party thereto from
time to time, JPMorgan Chase Bank, N.A., as administrative agent, and any other
parties thereto from time to time, as amended, modified, supplemented, restated,
renewed, replaced, refinanced, increased or extended from time to time.

“ABL Credit Facility Event of Default” has the meaning specified in
Section 8.01(g).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” has the meaning given to that term in the introductory paragraph hereof.

“Agreement” has the meaning given to that term in the introductory paragraph of
this Agreement.

“Amended CBA” has the meaning given to that term in the recitals of this
Agreement.

“Asset Sale” means any sale, transfer or other disposition by an Obligor to any
Person of any real property set forth on Schedule 1.01(a) other than sales,
transfers or other dispositions of any such property by an Obligor to another
Obligor (so long as all actions necessary to maintain the perfection of the
Agent’s first-priority Lien on such First Priority Collateral are taken) or
Permitted Liens.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Wilmington, Delaware are
authorized or required by law to remain closed.

“Cash Flow Repayment Amount” shall have the meaning set forth in
Section 2.03(b).

“CBA” has the meaning given to that term in the recitals of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Collateral” means collectively the First Priority Collateral and the Third
Priority Collateral.

“Collateral Documents” means, collectively, the Mortgages and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, evidence or perfect Liens to secure the
Obligations, including all other mortgages, deeds of trust, collateral trust
agreements, intercreditor agreements or collateral sharing agreements,
guarantees, subordination agreements, powers of attorney, consents, assignments,
contracts, notices, financing statements and all other written matter whether
heretofore, now, or hereafter executed by an Obligor and delivered to the Agent,
in each case intended to create, evidence or perfect Liens to secure the
Obligations and as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Collateral Release Date” means the date upon which (i) the Effective Date has
occurred and (ii) the Liens on the properties constituting Third Priority
Collateral securing the Convertible Facilities (as defined in the Amended and
Restated Contribution Deferral Agreement) are released.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Current Pension Payments” means obligations in respect of payments required of
each of the applicable Primary Obligors to one or more Funds pursuant to the
Amended CBA from and after June 1, 2011.

“CS Pension Fund” has the meaning given to that term in the introductory
paragraph hereof.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deferred Interest” means the aggregate amount of deferred accrued interest on
the Deferred Pension Payments due and owing to the Funds pursuant to the
Original

 

3



--------------------------------------------------------------------------------

Contribution Deferral Agreement from the Primary Obligors for the period from
November 5, 2009 through and including July 22, 2011. The amount of Deferred
Interest owed to each Fund as of the Effective Date is set forth on Schedule
2.01.

“Deferred Pension Payment” means the contributions deferred pursuant to the
Original Contribution Deferral Agreement, as amended and restated by the Amended
and Restated Contribution Deferral Agreement, that remain due and owing to the
Funds from the Primary Obligors hereunder. The amount of Deferred Pension
Payments owed to each Fund as of the Effective Date is set forth on Schedule
2.01, as amended to reflect Subsequent Audit Adjustments from time to time.

“Effective Date” means the date on which the conditions to effectiveness of this
Agreement set forth in Section 5.01 are satisfied (or waived).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Obligor, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Event of Default” has the meaning set forth in Article VIII.

“Excess Cash Flow” shall have the meaning set forth in the Senior Credit
Facility.

“Exiting Fund” has the meaning set forth in Section 10.24.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Primary Obligor.

“First Priority Collateral” means any and all real property, owned by an
Obligor, covered by the Collateral Documents and any and all other property of
any Obligor, now existing or hereafter acquired, that may at any time be or
become subject to a first priority security interest or Lien (subject to
Permitted Liens) in favor of or for the benefit of the Agent, on behalf of
itself and the Funds, to secure the Obligations. The First Priority Collateral
shall be limited to the real property described on Schedule 1.01(a) (and the
property described in the Mortgages encumbering such real property).

“Fund” and “Funds” have the meanings assigned to such terms in the introductory
paragraph hereof.

“Fund Documents” means this Agreement, the Guarantee, the Collateral Documents
and each Promissory Note.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

4



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Gross Book Value” shall have the meaning assigned to such term by GAAP.

“Guarantee” means (i) that certain Non-Recourse Guaranty Agreement, by and among
each Guarantor party thereto from time to time and the Agent, on behalf of
itself and the Funds, and (ii) any other non-recourse guarantee, by and among a
Guarantor and the Agent, on behalf of itself and the Funds, and any other party
thereto, in each case as reaffirmed on the Effective Date pursuant to the
Reaffirmation. It is understood and agreed that (x) only Affiliates of the
Primary Obligors executing a Mortgage shall be required to execute a Guarantee,
(y) recourse pursuant to a Guarantee with respect to any Guarantor shall be
limited to such Guarantor’s owned real property subject to any Mortgage (and the
property described in such Mortgage) and (z) once all owned real property of a
Guarantor subject to the Collateral Documents is disposed of in a manner
permitted by this Agreement, any Guarantee of such Guarantor shall be terminated
in accordance with its terms. Any Guarantee shall be substantially in the form
attached hereto as Exhibit B hereto or such other form as is reasonably
acceptable to the Primary Obligors, the Agent and the CS Pension Fund.

“Guarantors” means each Affiliate of the Primary Obligors who executes a
Guarantee.

“Holland” has the meaning given to that term in the introductory paragraph of
this Agreement.

“Indemnitee” has the meaning assigned to such term in Section 10.02.

“Identified Audit Adjustments” means the audit adjustments in respect of the
Deferred Pension Payments (including Deferred Interest) identified prior to the
Effective Date and described on Schedule 1.01(c). For the avoidance of doubt, it
is understood that such Identified Audit Adjustments were not “Obligations”
under the Amended and Restated Contribution Deferral Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Majority Funds” means, at any time, Funds having outstanding Deferred Pension
Payments and Deferred Interest representing at least 50.1% of the sum of the
total outstanding Deferred Pension Payments and Deferred Interest for all Funds
at such time.

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, operations or condition, financial or otherwise, of Parent and
its subsidiaries taken as a

 

5



--------------------------------------------------------------------------------

whole, (ii) the ability of the Obligors to perform any of their respective
obligations under the Fund Documents or (iii) the rights of or benefits
available to the Funds (or the Agent, on behalf of the Funds) under this
Agreement and the other Fund Documents or (b) a material impairment of a
material portion of the Collateral or of any Lien on any material portion of the
Collateral in favor of or for the benefit of the Agent and/or the Funds or the
priority of such Liens.

“Monthly Contribution Amount” means, with respect to any Fund, the amount
required pursuant to the terms of the Amended CBA to be paid by the Primary
Obligors to such Fund in respect of any calendar month, including any adjustment
payment (made in the ordinary course and pursuant to traditionally-recognized
accounting adjustments) in an amount necessary to reconcile previous payments of
the Monthly Contribution Amount to the amount required as a Current Pension
Payment for the corresponding month.

“Mortgage” means each mortgage, deed of trust or other agreement, as each may be
amended, amended and restated, or otherwise modified from time to time, which
conveys or evidences a Lien in favor of or for the benefit of the Agent, on
behalf of itself and the Funds, on real property owned by an Obligor. A form of
amended and restated mortgage for each of the First Priority Collateral is
attached hereto as Exhibit D-1. A form of amendment to mortgage for each of the
First Priority Collateral is attached hereto as Exhibit D-2.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates has or
may have any liability, contingent or otherwise.

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event and (ii) except in the case of the real property set
forth on Schedule 1.01(a), the amount of all payments required to be made as a
result of such event to repay indebtedness (other than Deferred Pension
Payments) secured by such asset or otherwise subject to mandatory prepayment as
a result of such event.

“New Penn” has the meaning given to that term in the introductory paragraph of
this Agreement.

“Obligations” means the due and punctual payment of (a) all Deferred Pension
Payments, and interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on such Deferred
Pension Payments when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (b) all other indemnities,
fees, costs, and expenses (including, without limitation, the fees and expenses
of the Agent, the Agent’s sub-agents and legal counsel reimbursable hereunder),
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Obligors under this Agreement and the
other Fund Documents associated therewith.

 

6



--------------------------------------------------------------------------------

“Obligor” and “Obligors” shall mean the Primary Obligors and the Guarantors.

“Original Contribution Deferral Agreement” has the meaning given to that term in
the recitals of this Agreement.

“Parent” means YRC Worldwide Inc.

“Party” and “Parties” have the meanings assigned to such terms in the
introductory paragraph hereof.

“Pension Interest Rate” means, with respect to any Fund, the rate of interest
per annum set forth for such Fund on Schedule 2.01.

“Pension Trust” means with respect to any Fund, trust documentation that creates
and governs the Fund.

“Permitted Lien” shall mean (a) Liens for unpaid utilities and Liens imposed by
law for taxes, in either case, that are not more than 30 days overdue or are
being contested, (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested, (c) judgment Liens in respect of judgments that do not
constitute an Event of Default (as defined therein) under the Senior Credit
Facility, (d) easements, zoning restrictions, rights-of-way, use restrictions,
minor defects or irregularities in title, reservations (including reservations
in any original grant from any government of any water or mineral rights or
interests therein) and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary, (e) Liens consisting of an agreement to dispose of any property,
(f) as to any property comprising Collateral, exceptions set forth in the Title
Policy (as defined in the Original Contribution Deferral Agreement) for such
property, Liens arising in the ordinary course of business securing obligations
(other than debt for borrowed money) in an amount not to exceed $1,000,000 at
any time and (g) the lease of property, if approved by the Majority Funds (it
being understood that any such lease shall require the approval of the Majority
Funds but shall also constitute an “Asset Sale” for purposes of Section 2.03).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity.

“Primary Obligor” and “Primary Obligors” shall have the meanings assigned to
such terms in the introductory paragraph of this Agreement.

“Projections” shall have the meaning set forth in Section 3.05.

 

7



--------------------------------------------------------------------------------

“Promissory Note” means a promissory note evidencing the Deferred Pension
Payments and Deferred Interest owed to any Fund by the applicable Primary
Obligor under the Agreement. Each Promissory Note shall be substantially in the
form of Exhibit A attached hereto.

“Reaffirmation” means that certain Reaffirmation Agreement substantially in the
form of Exhibit C, dated as of the Effective Date by and among Transcontinental
Lease, S. de R.L. de C.V., a company organized under the laws of the United
States of Mexico, and the Agent.

“Reddaway” has the meaning given to that term in the introductory paragraph of
this Agreement.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Responsible Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or any vice president whose duties include
monitoring compliance with this Agreement by the Obligors, and when used with
respect to the Agent, the officer in the Corporate Capital Markets division at
the Corporate Trust Office of the Agent having direct responsibility for the
administration of this Agreement.

“Restructuring” means a proposed restructuring of the Parent and its
subsidiaries.

“Secured Obligations” means (a) Deferred Pension Payments in the aggregate
principal amount of $51,000,000 (as such principal amount may be reduced by way
of prepayment in accordance herewith including pursuant to Section 2.04(d)), and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on such Deferred Pension Payments when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (b) all other indemnities, fees, costs, and expenses
(including, without limitation, the fees and expenses of the Agent, the Agent’s
sub-agents and legal counsel reimbursable hereunder), whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Obligors under this Agreement and the
other Fund Documents associated therewith.

“Senior Credit Facility” means that certain Amended and Restated Credit
Agreement, dated as of July 22, 2011, by and among Parent, the Lenders party
thereto from time to time, and JPMorgan Chase Bank, National Association, as
administrative agent, as amended, modified, supplemented, restated, renewed,
replaced, refinanced, increased or extended from time to time.

“Senior Credit Facility Event of Default” has the meaning specified in
Section 8.01(g).

 

8



--------------------------------------------------------------------------------

“Senior Termination Date” means (a) payment in full in cash of the principal of
and interest (including interest accruing on or after the commencement of any
bankruptcy or insolvency proceeding at the rate provided for in the respective
ABL Credit Facility and the Senior Credit Facility, whether or not such interest
would be allowed in any such bankruptcy or insolvency proceeding) and premium,
if any, on all indebtedness outstanding under the ABL Credit Facility and the
Senior Credit Facility, (b) payment in full in cash of all other Obligations (as
defined in the ABL Credit Facility and the Senior Credit Facility) that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid, (c) termination (without any prior demand for
payment thereunder having been made or, if made, with such demand having been
fully reimbursed in cash) or cash collateralization (in an amount and manner,
and on terms, in accordance with the ABL Credit Facility and the Senior Credit
Facility of all letters of credit issued by any issuing lender thereunder and
(d) termination of all other commitments under the ABL Credit Facility and the
Senior Credit Facility.

“Subsequent Audit Adjustments” means audit adjustments in respect of the
Deferred Pension Payments (including Deferred Interest) jointly identified after
the Effective Date by the Obligors and the applicable Fund in writing (including
in reasonable detail the calculations of the audit adjustments) to the Agent.

“Taxes” means any and all present or future taxes, penalties, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

“Teamsters” has the meaning given to that term in the recitals of this
Agreement.

“Third Priority Collateral” means any and all real property owned by an Obligor,
and any and all other property of an Obligor, now existing or hereafter
acquired, that is subject to a third priority security interest or Lien in favor
of or for the benefit of the Agent, on behalf of itself and the Funds, to secure
the Obligations prior to the Effective Date. The Third Priority Collateral is
limited to the real property described on Schedule 1.01(b) (and the property
described in the mortgages encumbering such real property).

“Transactions” means the execution, delivery and performance by the Obligors and
Funds of this Agreement, the execution, delivery and performance by the Obligors
of the other Fund Documents (including the granting of the Liens to the Agent,
for the benefit of itself and the Funds, granted thereby), and the consummation
of the transactions required to be completed as a condition to the Amended CBA
becoming effective.

“US Dollars” or “$” means the lawful money of the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“YRC” has the meaning given to that term in the introductory paragraph of this
Agreement.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may

 

9



--------------------------------------------------------------------------------

require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References to the plural include the singular, and references to
the singular include the plural. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Except where expressly stated otherwise herein, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, restated, supplemented, otherwise
modified, renewed, refinanced, replaced or extended (subject to any restrictions
on such amendments, restatements, supplements or modifications set forth
herein);

(a) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns;

(b) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(c) all references herein to articles, sections, exhibits and schedules shall be
construed to refer to Articles and Sections of, and exhibits and schedules to,
this Agreement;

(d) any capitalized terms used in any schedule or exhibit attached hereto and
not otherwise defined therein shall have the meanings set forth in this
Agreement; and

(e) the term “knowledge” or “aware” shall mean the actual knowledge of a
Responsible Officer.

ARTICLE II

Deferred Contributions

SECTION 2.01. Deferred Pension Payments and Deferred Interest. As of the
Effective Date, the Primary Obligors owe the Funds, without defense,
counterclaim or offset of any kind, (a) an aggregate amount equal to
$124,175,896.13 in respect of the Deferred Pension Payments and (b) an aggregate
amount equal to $49,857.81 in respect of the Deferred Interest, with the
specific amounts owed to each Fund as of the Effective Date being set forth on
Schedule 2.01 hereto. Subject to the terms and conditions set forth herein, the
Funds, on a several basis, and the Primary Obligors, on a joint and several
basis, hereby agree that payment of all (i) Deferred Pension Payments and
(ii) Deferred Interest shall be made by the Primary Obligors to the applicable
Funds on December 31, 2019.

 

10



--------------------------------------------------------------------------------

SECTION 2.02. Interest.

(a) Interest shall accrue with respect to (i) each Deferred Pension Payment (or,
as applicable, the unpaid portion thereof) from the Effective Date until the
date such Deferred Pension Payment has been paid in full to the applicable Fund,
and (ii) all Deferred Interest (or, as applicable, the unpaid portion thereof)
from the Effective Date until such Deferred Interest has been paid in full, in
each case at the Pension Interest Rate. Accrued interest on each Deferred
Pension Payment and the Deferred Interest shall be payable in arrears in cash on
the fifteenth day of each calendar month commencing on February 15, 2014, and
upon termination of this Agreement. Interest payable pursuant to this
Section 2.02 shall be computed on the basis of a 365 day or 366 day year, as the
case may be, in each case for the actual number of days elapsed in the period
during which it accrues.

SECTION 2.03. Prepayments.

(a) Asset Sales. In the event of receipt of Net Cash Proceeds from any Asset
Sale or any casualty or condemnation event with respect to real property
described on Schedule 1.01(a), the Obligors shall, within five (5) Business Days
after receipt of such Net Cash Proceeds, prepay the Secured Obligations in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that,
notwithstanding anything to the contrary contained herein, this Section 2.03(a)
shall be of no force or effect upon repayment in full of the Secured Obligations
owed to the Funds.

(b) Excess Cash Flow. After the occurrence of each of the Collateral Release
Date and the Senior Termination Date, the Primary Obligors shall prepay the
Obligations on or before the date that is five (5) Business Days after the one
hundred twentieth day following the end of the Parent’s fiscal year, in an
amount equal to (x) the applicable percentage (as set forth in the Senior Credit
Facility (in effect most recently prior thereto)) of Parent’s applicable Excess
Cash Flow (as defined in the Senior Credit Facility in effect most recently
prior thereto) for such immediately preceding fiscal year, minus (y) any
voluntary prepayments of the Term Loans (as defined in the Senior Credit
Facility) during such fiscal year minus (z) any amounts owed by Parent and its
subsidiaries to the Lenders (as defined in the Senior Credit Facility) pursuant
to the terms of the Senior Credit Facility (the “Cash Flow Repayment Amount”).
Any such prepayments of the Obligations required under this Section 2.03(b)
shall be in an amount equal to the Cash Flow Repayment Amount (as certified, in
writing, by the Primary Obligors to the Agent, including reasonably detailed
calculations with respect to such amount and upon which the Agent may
conclusively rely upon without independent investigation) and shall be applied
in accordance with Section 2.03(d).

(c) Optional. Obligors shall have the right at any time and from time to time,
without premium or penalty, to prepay any of the Obligations (including the
Secured Obligations) in whole or in part either with or without prior notice, in
the sole discretion of the Primary Obligors.

(d) Application of Prepayments. (i) Any prepayments pursuant to Section 2.03(a)
shall be applied, ratably among the Funds in accordance with the Deferred
Pension Payments then due the Funds, solely in respect of the Secured
Obligations, ratably among the

 

11



--------------------------------------------------------------------------------

Funds in accordance with the amounts of Deferred Pension Payments then due to
the Funds. (ii) Any prepayments pursuant to Section 2.03(b) shall be applied
(A) first, towards payment of Deferred Interest, ratably among the Funds in
accordance with the amounts of Deferred Interest then due to the Funds and
(B) second, towards payment of all Deferred Pension Payments, ratably among the
Funds in accordance with the Deferred Pension Payments then due to the Funds and
ratably between the Secured Obligations and the balance of the Obligations then
outstanding. Any prepayment under Section 2.03(c) shall be applied as directed
by the Primary Obligors (but in any event ratably among the Funds in accordance
with the Deferred Pension Payments or Deferred Interest then due the Funds, as
applicable).

SECTION 2.04. Payments Generally; Allocations of Proceeds; Pro Rata Treatment.

(a) Each Primary Obligor shall make each payment required to be made by it
hereunder or under any other Fund Document (whether of Deferred Pension Payment,
Deferred Interest, interest, fees or otherwise) prior to the time expressly
required hereunder or under such other Fund Document for such payment (or, if no
such time is expressly required, prior to 3:00 p.m. Central Standard Time), on
the date when due, in immediately available funds, without set-off or
counterclaim. All such payments shall be made to the Agent to the applicable
account specified in Schedule 2.04 or, in any such case, to such other account
as the Agent shall from time to time specify in a notice delivered to the
Primary Obligors. The Agent shall distribute any such payments received by it
for the account of the appropriate Fund in accordance with such Schedule 2.04
promptly following receipt thereof. If any payment hereunder or under any other
Fund Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under any Fund Document shall be made in
US Dollars. Any payment required to be made by the Obligors hereunder shall be
deemed to have been made by the time required if the Obligors shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Obligors to make such payment so long as such
payment shall be received by the Agent or the Funds, as applicable, within one
(1) Business Day of such steps being taken and the Primary Obligors shall have
provided written notice to the Agent (for further distribution to the Funds) of
such steps on the day such steps were undertaken.

(b) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of Deferred Pension Payments, Deferred Interest,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest (other than Deferred Interest) and fees then due
hereunder, ratably among the Parties entitled thereto in accordance with the
amounts of interest and fees then due to such Parties, (ii) second, towards
payment of Deferred Interest then due hereunder, ratably among the Parties
entitled thereto in accordance with the amounts of Deferred Interest then due to
such Parties, and (iii) third, towards payment of Deferred Pension Payments then
due hereunder, ratably among the Parties entitled thereto in accordance with the
amounts of Deferred Pension Payments then due to such Parties.

 

12



--------------------------------------------------------------------------------

(c) Other than with respect to Current Pension Payments which a Fund elects to
apply to amounts owed to such Fund under this Agreement in accordance with
Section 2.05, if at any time a Fund receives amounts in excess of its ratable
share of the amount then distributed by the Agent, such Fund shall immediately
remit such excess amounts to the Agent for redistribution.

(d) If the Agent shall receive any proceeds of Collateral after an Event of
Default has occurred and is continuing and the Majority Funds so direct in
writing, such funds shall be applied ratably (A) first, to pay any fee or
expense reimbursements including amounts then due hereunder to the Agent from
any Obligor (including, without limitation, the fees and expenses of the Agent’s
sub-agents and one legal counsel), (B) second, to pay any expense reimbursements
then due hereunder to the Funds from any Obligor, (C) third, to pay interest
then due and payable on the Secured Obligations, (D) fourth, to pay Deferred
Pension Payments constituting Secured Obligations then due hereunder, and
(E) fifth, to the Primary Obligors or as a court of competent jurisdiction shall
direct. For the avoidance of doubt, proceeds of the Collateral obtained by the
Agent as a result of pursuing remedies in respect of Collateral under the Fund
Documents shall only be applied in respect of the Secured Obligations in
accordance with this Section 2.04(d).

SECTION 2.05. Application of Current Pension Payments. To the extent a Fund has
not approved a Primary Obligor’s resumption of participation in such Fund, upon
five (5) Business Days prior written notice to Agent and the Primary Obligors in
the manner directed by Section 10.15 and using the wire instructions set forth
on Schedule 2.04, such Fund may require the Primary Obligors to (i) make
payments of obligations owed to such Fund under this Agreement in lieu of
Current Pension Payments required pursuant to the Amended CBA or (ii) make
payments in lieu of Current Pension Payments into an escrow arrangement pursuant
to the Amended CBA, in each case in an amount equal to such Fund’s current
Monthly Contribution Amount. Amounts paid pursuant to clause (i) above may be
paid to and applied against the electing Fund’s Deferred Pension Payments and/or
Deferred Interest on a non-pro rata basis.

ARTICLE III

Representations and Warranties of the Primary Obligors

Each Primary Obligor represents and warrants to the Agent and each of the Funds
that:

SECTION 3.01. Organization; Powers. Each of the Primary Obligors (a) is
organized, validly existing and in good standing (to the extent that such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization or incorporation as applicable, and (b) has all
corporate or organizational requisite corporate power and authority to carry on
its business as now conducted.

SECTION 3.02. Authorization; Enforceability. Entry into the Transactions is
within each Primary Obligor’s corporate or organizational powers and have been
duly authorized by all necessary organizational and, if required, stockholder or
shareholder action. Each Primary Obligor has all requisite corporate or
organizational power to carry out and

 

13



--------------------------------------------------------------------------------

perform its obligations under the terms of this Agreement. The Fund Documents to
which each Primary Obligor is a party have been duly executed and delivered by
such Primary Obligor. This Agreement and each of the Fund Documents to which any
Primary Obligor is a party constitutes the legal, valid and binding obligation
of each Primary Obligor, enforceable against the Primary Obligor in accordance
with its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. No Violation. The Transactions:

(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) consents, approvals,
registrations, filings and other actions in full force and effect, (ii) filings
and other actions necessary to perfect Liens created pursuant to the Fund
Documents and (iii) filings and other actions necessary to release any existing
Liens;

(b) will not violate any applicable law or regulation applicable to the Primary
Obligors or any order of any Governmental Authority;

(c) will not violate the charter, by-laws or other organizational or
constitutional documents of the Primary Obligors; or

(d) will not violate or result in a default under the Senior Credit Facility,
the Convertible Facilities (as defined in the Amended and Restated Contribution
Deferral Agreement) or the ABL Facility,

except in each case (other than clause (d)), such consents, approvals,
registrations, filings or other actions the failure of which to obtain or make,
or, in the case of clause (b) at any time after the Effective Date hereof, to
the extent such violations, could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.04. Inability to Make Certain Limited Payments. Each Primary Obligor
is unable to make payment of any portion of the Deferred Pension Payments or
Deferred Interest set forth on Schedule 2.01 as of the Effective Date, other
than any payment made pursuant to Section 2.05.

SECTION 3.05. Financial Condition. Prior to the Effective Date, Parent furnished
to the Funds its consolidated balance sheet and statements of income,
stockholders equity and cash flows (a) as of and for the fiscal year ended
December 31, 2012, reported on by KPMG LLP, independent public accountants, and
(b) as of and for the fiscal quarter ended September 30, 2013. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Parent and its consolidated subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (b) above. Prior to the Effective Date, the
Primary Obligors delivered to the CS Pension Fund and its advisors the written
projected financial information of Parent, dated as of December 20, 2013 (the
“Projections”). The Projections were prepared in good faith based upon
assumptions believed to be reasonable by senior management at the time, it being
recognized by the Funds

 

14



--------------------------------------------------------------------------------

and the Agent that the Projections are not to be viewed as facts and that the
actual results during the period or periods covered by such Projections may
differ from the projected results and such differences may be material. Based on
the Projections, as of the Effective Date, the Obligors do not expect to be able
to repay the Deferred Pension Payments or the Deferred Interest on a date
earlier than is required by this Agreement.

SECTION 3.06. Covenants. The Obligors have performed all of the conditions
precedent specified in Article V that are required to be performed by the
Obligors hereunder prior to the Effective Date.

ARTICLE IV

Representations and Warranties of the Funds

Each Fund severally represents and warrants to the Agent and each of the
Obligors, as to itself, that:

SECTION 4.01. Authority and Enforceability. The trustees of such Fund have full
power, right and authority to enter into this Agreement in the name of and on
behalf of such Fund and to perform its obligations pursuant to the terms of this
Agreement. This Agreement has been duly executed and delivered by the trustees
of such Fund and constitutes the legal, valid and binding obligation of such
Fund, enforceable against such Fund in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 4.02. Acknowledgment. Except as expressly set forth herein or in the
Fund Documents, each Fund acknowledges that no Obligor has made in connection
with this Agreement, and is not making in this Agreement or any of the other
Fund Documents, any representation or warranty as to the business, properties,
condition (financial or otherwise), risks, results of operations, prospects or
any other aspect of the operations of the Obligor or its subsidiaries. Each Fund
also acknowledges that it has adequate information and has made its own
independent investigation concerning the business, properties, condition
(financial or otherwise), risks, results of operations and prospects of each
Obligor and its subsidiaries taken as a whole to make an informed decision
regarding its entry into the Transactions.

ARTICLE V

Conditions Precedent

SECTION 5.01. Amendment and Restatement Effective Date. The agreement of the
Funds to continue to allow deferral of the Deferred Pension Payments and the
Deferred Interest hereunder to such dates specified in Article II and to amend
and restate the Amended and Restated Contribution Deferral Agreement as set
forth herein shall not become effective until the date on which each of the
following conditions is satisfied (or waived):

(a) The Agent (or its counsel) and CS Pension Fund (or its counsel) shall have
received from each Primary Obligor and, if applicable, each Guarantor,
(i) counterparts executed

 

15



--------------------------------------------------------------------------------

by each such Party of this Agreement, the Reaffirmation (to the extent any such
Guarantor has executed a currently existing Mortgage in favor of the Agent as of
such date) and, to the extent reasonably required by CS Pension Fund, each
amendment to Mortgage with respect to the First Priority Collateral in the form
pursuant to Exhibit D-2 or (ii) written evidence satisfactory to the Agent and
the CS Pension Fund (which may include telecopy or other electronic transmission
of a signed signature page) that such party has signed a counterpart of this
Agreement, the Reaffirmation and each such amendment to Mortgage.

(b) [reserved.]

(c) Substantially contemporaneously, at least 90% of the aggregate principal
amount outstanding under the 10% Series A Convertible Senior Secured Notes
Indenture and the 10% Series B Convertible Senior Secured Notes Indenture shall
have been (i) repaid, defeased or otherwise discharged with the net cash
proceeds from the issuance of equity interests by the Parent (or net cash
proceed sufficient to do so shall have been set aside for such purpose) and/or
(ii) exchanged or converted into equity interests issued by the Parent.

(d) Substantially contemporaneously, (i) the International Brotherhood of
Teamsters shall ratify the Amended CBA and (ii) the Amended CBA shall become
effective.

(e) (i) The Agent (and its counsel) shall have received payment for all invoiced
fees and reasonable out-of-pocket expenses earned, due and payable on or before
the Effective Date pursuant to Section 10.01 hereof, and (ii) the Funds shall
have received payment for all invoiced reasonable out-of-pocket expenses due and
payable on or prior to the Effective Date in accordance with Section 10.01
hereof and all Identified Audit Adjustments.

(f) The Agent and the CS Pension Fund shall have received such documents and
certificates to the satisfaction of the CS Pension Fund and as further described
in the list of closing documents attached as Exhibit E.

(g) No Default or Event of Default shall have occurred and be continuing under
the Amended and Restated Contribution Deferral Agreement.

(h) The Effective Date shall have occurred on or before January 31, 2014.

Unless and until the foregoing conditions precedent are satisfied (or waived),
the Amended and Restated Contribution Deferral Agreement shall remain in full
force and effect, and the Agent and the Funds shall be entitled to all rights,
benefits and remedies thereunder and under the other Fund Documents and
applicable law.

Each Fund, by delivering its signature page to this Agreement shall be deemed to
have acknowledged receipt of, and consented to and approved, each document,
agreement, instrument, or certificate required to be approved by such Fund on
the Effective Date and authorized and directed the Agent to execute this
Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

Affirmative Covenants

Until the Obligations shall have been paid in full (other than contingent
obligations not due and owing), the Obligors covenant and agree with the Agent
and the Funds that:

SECTION 6.01. Reporting and Notices. The Obligors shall provide the following
reporting and notices to the Agent (for further distribution to the Funds) and
the CS Pension Fund:

(a) Promptly, but in any event no later than the seventh Business Day following
receipt or delivery of the same, a copy of any notice of the occurrence of any
Event of Default (as defined in the Senior Credit Facility or ABL Credit
Facility, as applicable), under the Senior Credit Facility or the ABL Credit
Facility, as applicable;

(b) promptly, but in any event no later than the seventh Business Day following
any Responsible Officer of the Obligors becoming aware thereof, written notice
of any Default or Event of Default hereunder;

(c) within 90 days after the end of each fiscal year of the Parent (beginning
with the fiscal year ending December 31, 2013), a consolidated balance sheet of
the Parent and its subsidiaries as at the end of such fiscal year, and the
related consolidated statements of operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of KPMG LLP, any other independent registered public accounting firm of
nationally recognized standing or any other independent registered public
accounting firm approved by the Agent (at the direction of the Majority Funds)
(such approval not to be unreasonably withheld, delayed or conditioned), which
report and opinion (i) shall be prepared in accordance with generally accepted
auditing standards, (ii) shall not be subject to qualifications or exceptions as
to the scope of such audit and (iii) shall be without a “going concern”
disclosure or like qualification or exception (other than with respect to, or
disclosure or an exception or qualification (A) solely resulting from, the
impending maturity of any indebtedness, (B) any prospective or actual default
under any financial covenant, or (C) in respect of the fiscal year ending
December 31, 2013 and customary management discussion analysis);

(d) within 45 days after the end of each of the first three (3) fiscal quarters
of each fiscal year of the Parent (commencing with the fiscal quarter ended
March 31, 2014), a consolidated balance sheet of the Parent and its subsidiaries
as at the end of such fiscal quarter, and the related (i) consolidated
statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) consolidated statements of cash flows for
such fiscal quarter and the portion of the fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer as fairly presenting in all material respects the financial condition,
results of

 

17



--------------------------------------------------------------------------------

operations and cash flows of the Parent and its subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes (and customary management discussion and analysis);

(e) promptly following delivery under the Senior Credit Facility, the Primary
Obligors shall deliver to the Agent and CS Pension Funds copies of such annual
projections delivered to the lenders under the Senior Credit Facility;

(f) promptly following a refinancing of the ABL Credit Facility occurring within
three months following the Effective Date of this Agreement, the Primary
Obligors shall deliver written notice to the Agent and CS Pension Fund; and

(g) promptly following a refinancing of the Senior Credit Facility occurring
within three months following the Effective Date of this Agreement, the Primary
Obligors shall deliver written notice to the Agent and CS Pension Fund.

SECTION 6.02. Financial Advisor. Each Primary Obligor will permit the financial
advisor(s) retained by the Funds, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers, all at
such reasonable times and as often as reasonably requested so long as such
inspection does not unduly interfere with such Primary Obligor’s business.
Subject to Section 10.01, such reasonable inspections and examinations by or on
behalf of any Fund shall be at such Fund’s expense.

SECTION 6.03. Promissory Note. Promptly following reasonable request from a
Fund, the applicable Primary Obligors shall provide such Fund a Promissory
Note(s) with respect to the Deferred Pension Payments and Deferred Interest owed
by such Primary Obligor to such Fund.

SECTION 6.04. Maintenance of Properties; Insurance. The Obligors will, (a) keep
and maintain all property material to the conduct of their business in good
working order and condition (ordinary wear, tear, condemnation and casualty
excepted), except in any case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain, with
financially sound and reputable insurance companies (i) insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided that each of the Obligors may self-insure to the same extent
as other companies in similar businesses and owning similar properties in the
same general areas in which the Obligors operate and (ii) all insurance required
pursuant to the Collateral Documents. The Obligors will furnish to the Funds,
promptly following the reasonable request of the Agent, on behalf of the Funds,
information in reasonable detail as to the insurance so maintained. The Obligors
shall deliver to the Agent and maintain endorsements to all “All Risk” physical
damage insurance policies on all of the First Priority Collateral naming the
Agent as lender loss payee. In the event that the Obligors at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
a Fund may, with the prior written consent of the Majority Funds (which shall
not be granted if any other Fund has already obtained such insurance or the
Obligors have cured the default), without waiving or releasing

 

18



--------------------------------------------------------------------------------

any obligations or resulting Default hereunder, at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which such Fund deems advisable (with the prior consent of the Majority Funds)
seven (7) days after notification to the Obligors of such intent. All sums so
disbursed by the Funds shall constitute part of the Obligations, payable as
provided in this Agreement. The Obligors will furnish to the Agent and the Funds
prompt written notice of any casualty or other insured damage to any material
portion of the First Priority Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding.

SECTION 6.05. Post-Closing Obligation. Within 90 days of the Effective Date, the
Agent and CS Pension Fund (or their respective counsel) shall have received,
with respect to the amendment to Mortgage for each real property constituting
First Priority Collateral, a date down or similar endorsement to the existing
ALTA mortgagee title insurance policy related to the currently existing
Mortgage, or in the event a date down or similar endorsement is not available, a
new ALTA mortgagee title insurance policy (which, in either case, may be in the
form of a mark-up of a title commitment or endorsement executed an otherwise
binding by and upon the applicable title insurance company, so long as the final
and clean copy of such endorsement is delivered to the Agent within a reasonable
time thereafter) issued by Chicago Title Insurance Company or other title
insurance company reasonably approved by CS Pension Fund.

ARTICLE VII

Negative Covenants

SECTION 7.01. Obligors. Until the Obligations (other than contingent obligations
not due and payable) hereunder shall have been paid in full, the Primary
Obligors covenant and agree with the Agent and the Funds that:

(a) Asset Sales. No Obligor shall consummate any Asset Sale unless such Asset
Sale is approved by the Majority Funds; provided, that such approval shall
(i) not be unreasonably withheld, delayed or conditioned and (ii) be deemed
automatically granted to the extent the cash consideration received in
connection with any such Asset Sale at closing shall be equal to or greater than
100% of the Gross Book Value of the property subject to such Asset Sale. For the
avoidance of doubt, to the extent that multiple assets are being sold in an
Asset Sale or series of related Asset Sales, the percentage threshold referenced
above shall be deemed satisfied so long as the aggregate cash consideration
received at the closings of such properties pursuant to such Asset Sale(s)
equals or exceeds 100% of the aggregate Gross Book Value of such properties.

(b) No More Favorable Terms. Except as set forth on Schedule 7.01(b), the
Obligors shall not (i) provide collateral (other than the Collateral granted
pursuant to this Agreement) securing obligations owed by any Obligor to any
Teamster pension fund similarly situated to the Funds (including Teamster
pensions funds not a party to this Agreement) or (ii) make payments in respect
of pension contributions owed to any Teamster pension fund

 

19



--------------------------------------------------------------------------------

similarly situated to the Funds to the extent such Teamster pension fund is not
party to this Agreement (other than payments approved by the Majority Funds
(such approval not to be unreasonably withheld, delayed or conditioned)).

SECTION 7.02. Funds. Until the Obligations shall have been paid in full (other
than contingent obligations not due and owing), unless an Event of Default has
occurred and is continuing, each of the Funds covenant severally and agree with
the Primary Obligors that:

(a) Absent the continuance of an Event of Default, such Funds shall not deem any
of the Obligations owed to it to be delinquent contributions to which
Section 515 of ERISA applies.

(b) Absent the continuance of an Event of Default, neither such Funds, nor any
trustee or trustees with respect to such Funds, nor any of their successors,
agents or assigns shall bring any action or allow any action under applicable
law (including, through enforcement of Section 515 of ERISA or based on
liability under Section 412 of the Code) to be brought in its or their name to
seek payment of the Obligations (or any portion thereof) owed to it against any
of the Primary Obligors or any of their ERISA Affiliates, nor shall any of these
Persons bring any action or otherwise seek to recover any of the remedies under
applicable law (including, liquidated damages, penalties and other costs, and
those remedies specified in Section 502(g) of ERISA) with respect to the
Obligations.

(c) Under no circumstances shall such Funds determine that the deferral of the
Obligations owed to them hereunder, (i) constitutes with respect to the Primary
Obligors or any of their ERISA Affiliates (x) a complete withdrawal with respect
to any Multiemployer Plan under Section 4203 of ERISA, or (y) a partial
withdrawal with respect to any Multiemployer Plan under Section 4205 of ERISA,
or (ii) otherwise subjects the Primary Obligors or any of their ERISA Affiliates
to Withdrawal Liability.

Except as expressly provided in this Agreement to the contrary, the rights of
the Funds to seek relief for delinquent contributions, and to assess and collect
Withdrawal Liability, are preserved.

ARTICLE VIII

Events of Default

SECTION 8.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur and be continuing:

(a) any Primary Obligor shall fail to pay any payment in respect of any Deferred
Pension Payments or Deferred Interest when and as the same shall become due and
payable pursuant to this Agreement, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise (including, prepayments required to be
made pursuant to the terms and conditions of Section 2.03 and interest payments
required under Section 2.02) and such failure shall continue unremedied for a
period of five (5) Business Days;

 

20



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any other Fund Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(c) any Obligor, as applicable, shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 6.01 (and, except in the case of
Section 6.01(a) or 6.01(b) such failure continues for 30 days after receipt by
the Obligors of written notice thereof by the Agent (which notice shall be given
at the request of any Fund)) and (ii) Section 7.01;

(d) any Obligor, as applicable, shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or in any other Fund Document
(other than those specified in clause (a), (b), (c), (e), (f), (g), (h) or
(i) of this Article), and such failure shall continue unremedied for a period of
30 consecutive days after written notice thereof from the Agent to the Obligors
(which notice will be given at the request of any Fund);

(e) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of any
Obligor or its debts, or of substantially all of its assets, under any federal,
or state bankruptcy, insolvency, administrative, receivership or similar law now
or hereafter in effect, or (ii) the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for any Obligor or for substantially all of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for 60
consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;

(f) any Obligor shall (i) voluntarily commence any proceeding or file any
petition seeking bankruptcy, winding up, dissolution (other than any dissolution
to the extent the assets of such Obligor are transferred to another Obligor so
long as all actions necessary to maintain the perfection of the Agent’s
first-priority Lien on First Priority Collateral are taken), liquidation (other
than any liquidation, to the extent the assets of such Obligor are transferred
to another Obligor so long as all actions necessary to maintain the perfection
of the Agent’s first-priority Lien on First Priority Collateral are taken),
administration, moratorium, reorganization or other relief under any federal or
state bankruptcy, insolvency, administrative receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(e) of this Article, (iii) apply for or consent to the appointment of a
receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for
substantially all of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment or arrangement for the benefit of creditors, or become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(g) any event or condition occurs under the Senior Credit Facility or the ABL
Credit Facility, as applicable, that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of such
obligations or any trustee or agent on its or

 

21



--------------------------------------------------------------------------------

their behalf to cause the obligations under the Senior Credit Facility or the
ABL Credit Facility, as applicable, to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(in each case after giving effect to any cure or grace period, amendment or
waiver); provided that (i) this clause (g) shall not apply to obligations that
become due as a result of mandatory prepayment provisions of the Senior Credit
Facility or the ABL Credit Facility, (ii) an Event of Default under and as
defined in the Senior Credit Facility (a “Senior Credit Facility Event of
Default”) shall not in and of itself constitute an Event of Default under this
clause until a period of thirty days has elapsed following notice of such Senior
Credit Facility Event of Default from the administrative agent under the Senior
Credit Facility or any lender under the Senior Credit Facility to Parent, or
from Parent to such administrative agent under the Senior Credit Facility or any
such lender under the Senior Credit Facility, (iv) an Event of Default under and
as defined in the ABL Credit Facility (an “ABL Facility Event of Default”) shall
not in and of itself constitute an Event of Default under this clause until a
period of thirty days has elapsed following notice of such ABL Facility Event of
Default from the administrative agent under the ABL Credit Facility or any
lender under the ABL Credit Facility to the borrowers thereunder, or from such
borrower to the ABL Representative or any such lender under the ABL Credit
Facility agreement;

(h) (i) any Obligor shall fail to pay Current Pension Payments to any Fund or
Funds, when and as the same shall become due and payable, such failure continues
for ten (10) Business Days and such failure or failures in the aggregate exceed
$9,000,000 at any given time or (ii) any Obligor shall fail to pay three
(3) consecutive Current Pension Payments to any Fund, when and as the same shall
become due and payable, it being understood that a timely payment to an electing
Fund in accordance with Section 2.05 shall be deemed a timely payment of the
applicable corresponding Current Pension Payment for purposes of this clause
(h); or

(i) any Collateral Document shall for any reason to fail to create a valid and
perfected first priority security interest in any First Priority Collateral with
a Gross Book Value of $2,500,000 in the aggregate at any time, in each case
except as (i) permitted by the terms hereof or (ii) to extent such non-creation
or non-perfection is a result of the action or inaction of the Agent;

then, and in every such Event of Default, and at any time thereafter during the
continuance of such Event of Default, any Fund, by notice to the Primary
Obligors, may: declare the Obligations solely in respect of the Deferred Pension
Payments and the Deferred Interest owed to such Fund then outstanding to be due
and payable, and thereupon such Obligations so declared to be due and payable,
together with all other Obligations accrued hereunder and due to such Fund,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Obligors to
the extent permitted by applicable law. Upon the occurrence and during the
continuance of an Event of Default, the Agent shall, at the request of the
Majority Funds, exercise any rights and remedies provided to the Agent under the
Fund Documents or at law or equity, including, in the case of the Secured
Obligations, all remedies provided under the Mortgages, the UCC or other
applicable law with respect to the Collateral.

 

22



--------------------------------------------------------------------------------

ARTICLE IX

The Agent

SECTION 9.01. Appointment. Each of the Funds hereby irrevocably appoints the
Agent as its agent and authorizes the Agent to take such actions delegated to it
hereby on its behalf, including execution of the other Fund Documents, and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto.

SECTION 9.02. Duties. The Agent shall not have any duties or obligations except
those expressly set forth in the Fund Documents. Without limiting the generality
of the foregoing:

(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing,

(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Fund Documents that the Agent is required to
exercise in writing as directed by the Majority Funds (or such other number or
percentage of the Funds as shall be necessary under the circumstances as
provided in Section 10.04), and

(c) except as expressly set forth in the Fund Documents, the Agent shall not
have any duty to disclose, or shall be liable for the failure to disclose, any
information relating to the Obligors or any of their subsidiaries that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

Without limiting the foregoing, the Agent shall not be required to act hereunder
or to advance its own funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its rights hereunder and under any
other agreements or documents to which it is a party, and shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall receive
further assurances to its reasonable satisfaction from the Funds of their
indemnification obligations against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take or refraining from
taking any such action in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable decision. The Agent shall be fully justified in requesting
direction from the Majority Funds in the event this Agreement or any other Fund
Document is silent or vague with respect to such Agent’s duties, rights or
obligations.

SECTION 9.03. Liability. The Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Majority Funds (or
such other number or percentage of the Funds as shall be necessary under the
circumstances as provided in Section 10.04) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision. The Agent shall not be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Agent by an Obligor or a Fund, and the
Agent shall not be responsible for or have any duty to ascertain or inquire
into:

(a) any statement, warranty or representation made in or in connection with any
Fund Document, including without limitation any ERISA matters, issues or
obligations that may arise out of the Transactions;

 

23



--------------------------------------------------------------------------------

(b) the contents of any certificate, report or other document delivered
hereunder or in connection herewith;

(c) the accuracy or calculation of any amounts of any of the Deferred Pension
Payments or Deferred Interest;

(d) the performance or observance by the Obligors of any of the covenants
hereunder;

(e) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Fund Document, the Senior Credit Facility
or the ABL Credit Facility;

(f) the validity, enforceability, effectiveness or genuineness of any Fund
Document or any other agreement, instrument or document;

(g) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral; or

(h) the satisfaction of any condition set forth in Article V or elsewhere in any
Fund Document, other than to confirm receipt of items expressly required to be
delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for any Obligor), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent.

SECTION 9.04. Resignation. Subject to the appointment and acceptance of a
successor Agent as provided in this paragraph, the Agent may resign at any time
by notifying the Funds and the Primary Obligors. Upon any such resignation, the
Primary Obligors and the

 

24



--------------------------------------------------------------------------------

Majority Funds shall jointly appoint a successor. Upon the acceptance of its
appointment as the Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. If no successor shall have been so appointed by the
Primary Obligors and the Majority Funds within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Majority Funds shall assume and
perform all of the duties of the Agent hereunder until such time as a successor
Agent is appointed; provided, that the retiring Agent shall continue to act as
the secured party under the Mortgages until such Mortgages can be transitioned
to a substitute secured party designated by the Majority Funds with the consent
of the Primary Obligors. The fees payable by the Primary Obligors to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between such Primary Obligors and such successor. After an Agent’s
resignation hereunder, the provisions of this Article shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as the Agent.

SECTION 9.05. Reliance. Each Fund acknowledges that it has, independently and
without reliance upon the Agent, or any other Fund and based on such documents
and information as it has deemed appropriate, made its own analysis and decision
to enter into this Agreement. Each Fund also acknowledges that it will,
independently and without reliance upon the Agent or any other Fund, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Fund Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 9.06. Representative. The Funds are not partners or co-venturers, and
all obligations of each Fund under this Agreement are several. No Fund shall be
responsible for or in any way liable for the acts or omissions, representations
or agreements of, or shall be authorized to act for, any other Fund.

In its capacity, the Agent is a “representative” of the Funds within the meaning
of the term “secured party” as defined in the UCC. Each Fund authorizes the
Agent to enter into each of the Collateral Documents to which it is a party and
to take all actions contemplated by such documents. Each Fund agrees that no
Fund shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Agent for the benefit of the
Funds upon the terms of the Collateral Documents at the direction of the
Majority Funds. If Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Funds any
Fund Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of or for the benefit of the Agent, on behalf of Funds. The
Funds hereby irrevocably authorize the Agent, to release any Liens granted to or
for the benefit of the Agent by the Obligors or any of their Subsidiaries on any
Collateral:

(a) upon payment in full of the Secured Obligations (other than contingent
obligations not due and payable); or

(b) that is sold or to be sold concurrently as part of or in connection with any
sale permitted under the Fund Documents.

 

25



--------------------------------------------------------------------------------

Any such release shall not in any manner discharge, affect, or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Obligors in respect of) all interests retained by
the Obligors, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Upon request by the Agent at any time, the
Majority Funds will confirm in writing the Agent’s authority to release
particular types or items of Collateral pursuant hereto.

SECTION 9.07. Sales or Transfers. Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Fund
Document, or consented to in writing by the Majority Funds or all of the Funds,
as applicable, the Agent shall (and is hereby irrevocably authorized by the
Funds to) execute such documents as may be necessary to evidence the release of
the Liens granted to the Agent for the Funds herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the Agent
shall not be required to execute any such document on terms which, in the
Agent’s opinion, would expose the Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Obligors
in respect of) all interests retained by the Obligors, including the proceeds of
the sale, all of which shall continue to constitute part of the Collateral. Upon
the sale or transfer of all assets of an Obligor constituting Collateral which
is permitted by the terms of any Fund Document, or consented to in writing by
the Majority Funds or all of the Funds, as applicable, the Agent shall (and is
hereby irrevocably authorized by the Funds to) execute such documents as may be
necessary to release the Guarantee of such Obligor with respect to such Obligor,
at the sole expense of the Obligors. Upon the Effective Date, the Guarantee by
USF Glen Moore Inc. is hereby automatically released and no longer effective
with no further action required.

Each Fund hereby appoints each other Fund as its agent for the purpose of
perfecting Liens, for the benefit of the Agent and the other Funds, in assets
which, in accordance with Article 9 of the UCC or any other applicable law, can
be perfected only by possession. Should any Fund obtain possession of any such
Collateral, such Fund shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or otherwise
deal with such Collateral in accordance with the Agent’s instructions.

ARTICLE X

Miscellaneous

SECTION 10.01. Fees and Expenses. The Obligors shall pay:

(a) all reasonable fees and out-of-pocket expenses incurred by the Agent,
including the reasonable fees, charges and disbursements of sub-agents and no
more than one counsel, and one additional local counsel in each applicable
jurisdiction, for the Agent, in connection with the preparation, administration
and enforcement of this Agreement and the other Fund Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated);

 

26



--------------------------------------------------------------------------------

(b) all reasonable out-of-pocket expenses incurred by the Funds, including the
reasonable fees, charges and disbursements of counsel and financial advisors for
the Funds, in connection with the preparation and administration of this
Agreement and the other Fund Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated);

(c) all reasonable fees, charges and disbursement of one primary counsel and one
additional local counsel in each applicable jurisdiction for the Funds in
connection with negotiation, execution and delivery of the Collateral Documents
and the perfection of the Liens granted thereby and the releases of the Third
Priority Collateral contemplated hereby; and

(d) all reasonable out-of-pocket expenses incurred by the Agent or any Fund,
including the fees, charges and disbursements of legal counsel and financial
advisors (solely with respect to financial advisors to the Funds), in connection
with the enforcement or protection of its rights in connection with any Fund
Document;

provided, that the Primary Obligors (i) shall only be required to reimburse the
reasonable costs and out-of-pocket expenses of the Funds incurred after July 22,
2011 and prior to or on the Effective Date pursuant to clause (b) in an amount
not to exceed $500,000 in the aggregate, (ii) shall only be required to
reimburse the reasonable costs and out-of pocket expenses of Funds incurred
after the Effective Date with respect to legal counsel and financial advisors
pursuant to clause (b) in an amount not to exceed $250,000 in the aggregate and
(iii) shall pay all amounts (x) owed pursuant to Section 10.01(d) promptly upon
written demand and (y) all other amounts owed pursuant to Section 10.01 within
30 days of written demand (including documentation reasonably supporting such
request).

SECTION 10.02. Indemnity. (a) The Obligors, on a joint and several basis, shall
indemnify the Agent (and any sub-agent thereof) and each Related Party of the
Agent (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actions, losses, claims, damages,
liabilities and related reasonable out-of-pocket expenses (including the
reasonable fees, charges and disbursements of one counsel for all Indemnitees to
the extent of no conflict), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Obligors arising out of, in connection
with, or as a result of the execution or delivery of this Agreement, any other
Fund Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party, by any Fund or by any
Obligor other than to the extent losses, claims, liabilities or expenses arise
from (i) any Indemnitee’s gross negligence, bad faith, willful misconduct or
material breach of the Fund Documents or (ii) a dispute solely among
Indemnitees.

 

27



--------------------------------------------------------------------------------

(b) To the extent that the Obligors for any reason fail to indefeasibly pay any
amount required under clause (a) of this Section 10.02 to be paid by it to the
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Fund severally agrees to pay to the Agent (or any such sub-agent) or such
Related Party, as the case may be, such Fund’s pro rata share (based on the
amount of outstanding Deferred Pension Payments held by each Fund as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or against the Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for such Agent (or any such
sub-agent) in connection with such capacity.

SECTION 10.03. Remedies. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.

SECTION 10.04. Consent to Amendments. Neither this Agreement nor any other Fund
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Obligors and the Majority Funds or by the Obligors and the Agent with the
consent of the Majority Funds or, in the case of any other Fund Document,
pursuant to an agreement or agreements in writing entered into by the Agent and
the Obligors that are parties thereto, in each case with the consent of the
Majority Funds; provided that no such agreement shall:

(a) increase the outstanding amount of any Deferred Pension Payment or Deferred
Interest or require deferrals of additional pension contribution payments owed
to any Fund without the written consent of such Fund;

(b) reduce amount of any Obligations or reduce the rate of interest thereon,
without the written consent of each Fund directly and adversely affected
thereby;

(c) postpone the date of any scheduled payment of any Deferred Pension Payment,
Deferred Interest, or any interest thereon, or reduce the amount of, waive or
excuse any such payment, without the written consent of each Fund affected
thereby (it being understood that waiver of a mandatory prepayment shall not
constitute a postponement or waiver of a scheduled payment);

(d) change Section 2.04 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Fund directly and
adversely affected thereby (except as set forth in Section 2.01);

(e) change any of the provisions of this Section or the definition of “Majority
Funds” or any other provision of any Fund Document to reduce the number or
percentage of Funds stated therein required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Fund;

(f) release all or substantially all of the First Priority Collateral (except as
expressly permitted by this Agreement) without the consent of each Fund a party
hereto;

 

28



--------------------------------------------------------------------------------

provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent, hereunder or under any other Fund Document
without the prior written consent of the Agent.

SECTION 10.05. Successors and Assigns. This Agreement and all of the covenants
and agreements contained herein and rights, interests or obligations hereunder,
by or on behalf of any of the Parties hereto, shall bind and inure to the
benefit of the respective successors and assigns of the Parties hereto whether
so expressed or not. Any business entity into which the Agent may be merged or
converted or with which it may be consolidated, or any entity resulting from any
merger, conversion or consolidation to which the Agent shall be a party, or any
entity succeeding to all or substantially all of the corporate trust business of
the Agent, shall be the successor of the Agent hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto.

SECTION 10.06. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held to be prohibited by,
illegal or unenforceable under applicable law in any respect by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such prohibition or illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 10.07. Counterparts. This Agreement may be executed simultaneously in
counterparts (including by means of telecopied or PDF signature pages), any one
of which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same agreement.

SECTION 10.08. Descriptive Headings; Interpretation. The headings and captions
used in this Agreement and the table of contents to this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The Parties intend that each representation,
warranty and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty or covenant.

SECTION 10.09. Entire Agreement. This Agreement and the other Fund Documents
constitute the entire contract among the Parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by each of the Parties, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

 

29



--------------------------------------------------------------------------------

SECTION 10.10. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their successors and permitted assigns and nothing
herein expressed or implied shall give or be construed to give any Person, other
than the Parties and such successors and permitted assigns, any legal or
equitable rights hereunder.

SECTION 10.11. Schedules. All schedules attached hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein.

SECTION 10.12. Governing Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. In furtherance of the foregoing,
the internal law of the State of New York shall control the interpretation and
construction of this Agreement (and all schedules and exhibits hereto), even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

SECTION 10.13. Submission to Jurisdiction; Choice of Forum. Each of the Parties
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of New York and the Supreme Court of the State of New York
sitting in New York County, in any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated herein and agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. Nothing in this Section however shall affect the
right of any party to serve legal process in any other manner permitted by law.
Each Party agrees that a final judgment (after giving effect to any timely
appeals) in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law.

SECTION 10.14. Mutual Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTION WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

 

30



--------------------------------------------------------------------------------

SECTION 10.15. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any Obligor, to c/o YRC Worldwide Inc., 10990 Roe Avenue, Overland
Park, Kansas 66211, Attention of Chief Financial Officer (Telecopy
No. 913-696-6116);

(ii) if to the Agent, to Wilmington Trust Company, Rodney Square North, 1100
North Market Street, Wilmington Delaware 19890, Attention: W. Thomas Morris,
Vice President (Telecopy No.: (302) 636-4145; Email:
TMorris@wilmingtontust.com); and

(iii) if to any Fund, as set forth on Schedule 10.15.

(b) Notices and other communications by and among the Agent, the Obligors and
the Funds hereunder may be delivered or furnished by electronic communications,
including Adobe PDF by emails and Internet or intranet websites. Unless the
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 10.16. No Strict Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.

SECTION 10.17. Confidentiality. Each of the Funds and the Agent agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) in connection with the Transactions, (b) to the
extent

 

31



--------------------------------------------------------------------------------

requested by any regulatory authority, including any examiner or auditor in
connection with routine examinations or audits conducted pursuant to applicable
laws, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process (with, to the extent permitted by applicable
law, prompt notice thereof to the Primary Obligors), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Fund
Document or the enforcement of rights hereunder or thereunder, (f) with the
consent of the Primary Obligors or (g) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section (or other contractual confidentiality obligation owed by a Fund or the
Agent to any Obligor) or (ii) becomes available to the Agent or any Fund on a
nonconfidential basis from a source other than Parent (or its Affiliates). For
the purposes of this Section, “Information” means all information received from
the Obligors (or their Affiliates) relating to the Obligors’ (or their
Affiliates’) or their business, other than any such information that is
available to the Agent or any Fund on a nonconfidential basis prior to
disclosure by the Obligors (or their Affiliates).

SECTION 10.18. [Reserved].

SECTION 10.19. No Effect on Other Obligations. Nothing contained in this
Agreement shall be construed or interpreted or is intended as a waiver of or
limitation on any rights, powers, privileges or remedies that any Fund has or
may have under its respective participation agreement(s) or under applicable law
with respect to any contributions or other obligations of any of the Obligors to
such Fund, other than the Deferred Pension Payments and any other Obligations.

SECTION 10.20. Effect of Amendment and Restatement. On the Effective Date, the
Amended and Restated Contribution Deferral Agreement shall be amended, restated
and superseded in its entirety as set forth herein. The parties hereto
acknowledge and agree that (a) this Agreement and the other Fund Documents,
whether executed, delivered in connection herewith or otherwise, do not
constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Amended and Restated Contribution Deferral
Agreement) under the Amended and Restated Contribution Deferral Agreement as in
effect prior to the Effective Date and (b) such “Obligations” are in all
respects continuing (as amended and restated hereby) with only the terms thereof
being modified as provided in this Agreement. As to all periods occurring on or
after the Effective Date, all of the covenants set forth in the Amended and
Restated Contribution Deferral Agreement shall be of no further force and effect
(with respect to such periods) (it being understood that (i) all obligations of
the Primary Obligors under the Amended and Restated Contribution Deferral
Agreement shall be governed by this Agreement from and after the Effective Date,
(ii) the terms, provisions and covenants contained in the Amended and Restated
Contribution Deferral Agreement shall continue to apply for all periods prior to
the Effective Date and (iii) the effectiveness of this Agreement shall not
excuse or waive any failure to comply with any of the terms, provisions or
covenants contained in the Amended and Restated Contribution Deferral Agreement
for any period prior to the Effective Date).

SECTION 10.21. Discharge and Release of Funds. Upon the payment in full of all
Obligations owed to a Fund, such Fund shall (a) be automatically released from
this

 

32



--------------------------------------------------------------------------------

Agreement and (b) execute and deliver such releases and other documents as may
be reasonably requested by a Primary Obligor. Upon such release, the Fund shall
cease to (i) be Party hereunder or (ii) have any rights, duties or obligations
under any Fund Document.

SECTION 10.22. Release of Collateral. In connection with the amendment and
restatement of the Amended and Restated Contribution Deferral Agreement being
implemented pursuant to this Agreement, on the Collateral Release Date, the
Funds hereby release automatically, and authorize and direct the Agent to
release automatically, all Third Priority Collateral under each Mortgage (as
defined in the Amended and Restated Contribution Deferral Agreement).

Subject to satisfaction (or waiver) of the conditions of the foregoing sentence,
in furtherance thereof, the Agent:

(a) releases the liens and security interests granted by each Primary Obligor
(as defined in the Amended and Restated Contribution Deferral Agreement) in
respect of all Third Priority Collateral;

(b) to the extent the Agent shall be deemed to have any right, title or interest
in, to and under any item of Third Priority Collateral held by an Obligor (as
defined in the Amended and Restated Contribution Deferral Agreement),
retransfers and reassigns to each such Primary Obligor (as defined in the
Amended and Restated Contribution Deferral Agreement) all of such right, title
and interest with respect to any such item of Third Priority Collateral; and

(c) shall at the cost of the Obligors, promptly execute and deliver to the
Obligors all necessary release documents prepared by the Obligors, including,
without limitation, UCC termination statements and mortgage releases to evidence
the release and termination of the liens, security interests and other rights in
favor of the Agent in and to the assets of the Third Priority Collateral.

SECTION 10.23. Limitation on Collateral. Notwithstanding anything to the
contrary in this Agreement or any other Fund Document, from and after the
Effective Date, the First Priority Collateral shall solely secure the Secured
Obligations and all other Obligations shall constitute unsecured obligations of
the Obligors.

SECTION 10.24. Exiting Funds. Notwithstanding anything to the contrary contained
herein or in any other Fund Document (as defined in the Amended and Restated
Contribution Deferral Agreement), each pension fund which is not owed any
outstanding Obligations prior to the Effective Date (each, an “Exiting Fund”)
hereby consents to (i) the amendment and restatement of the Amended and Restated
Contribution Deferral Agreement on the terms set forth herein, (ii) the release
of the Third Priority Collateral as described herein , and (iii) limitation of
the value of the Obligations secured by the Collateral to the Secured
Obligations (as defined herein); provided, that immediately after the occurrence
of the Effective Date and giving effect to the consent set forth in this
Section 10.24, each such Exiting Fund shall be released in accordance with the
terms set forth in Section 10.21 above.

[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

YRC INC., as a Primary Obligor By  

/s/ Mark Boehmer

  Name: Mark Boehmer   Title: Vice President USF HOLLAND INC., as a Primary
Obligor By  

/s/ Mark Boehmer

 

Name: Mark Boehmer

 

Title: Vice President

NEW PENN MOTOR EXPRESS, INC., as a Primary Obligor By  

/s/ Mark Boehmer

 

Name: Mark Boehmer

 

Title: Vice President

USF REDDAWAY INC., as a Primary Obligor By  

/s/ Mark Boehmer

 

Name: Mark Boehmer

 

Title: Vice President

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Primary Obligors



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY, as Agent By  

/s/ W. Thomas Morris, II

  Name: W. Thomas Morris, II   Title: Vice President

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Agent



--------------------------------------------------------------------------------

TRUSTEES for the CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND, as
a Fund By  

/s/ [Unreadable]

  Name:   Title:

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

INTERNATIONAL ASSOCIATION OF MACHINISTS MOTOR CITY PENSION FUND, as a Fund By  

/s/ Michael J. Mills

  Name: Michael J. Mills   Title: Attorney

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

WESTERN CONFERENCE OF TEAMSTERS PENSION TRUST, as a Fund By  

/s/ Michael M. Sander

  Name: Michael M. Sander   Title: Administrative Manager

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS LOCAL 617 PENSION FUND,

as a Fund

By  

/s/ Anthony Sidoti (for the board of trustee)

  Name: Anthony Sidoti   Title: Fund Manager

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

LOCAL 705 INTERNATIONAL BROTHERHOOD OF TEAMSTERS PENSION FUND, as an Exiting
Fund By  

/s/ Jack Witt

  Name: Jack Witt   Title: Fund Administrator

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

WESTERN CONFERENCE OF TEAMSTERS SUPPLEMENTAL BENEFIT TRUST FUND, as a Fund By  

/s/ [Unreadable]

  Name:   Title:

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

SUBURBAN TEAMSTERS OF NO. IL. PENSION FUND, as a Fund By  

/s/ Timothy L. Custer

  Name: Timothy L. Custer   Title: Secretary Treasury

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

ROAD CARRIERS LOCAL 707 PENSION FUND, as a Fund By  

/s/ Kevin McCaffrey

  Name: Kevin McCaffrey   Title: Interim Fund Manager

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

SOUTHWESTERN PENNSYLVANIA AND WESTERN MARYLAND TEAMSTERS & EMPLOYERS PENSION
FUND, as a Fund By  

/s/ Vito Dragone, Jr.

  Name: Vito Dragone, Jr.   Title: Chairman/Board of Trustees

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

HAGERSTOWN MOTOR CARRIERS AND TEAMSTERS PENSION PLAN, as a Fund By  

/s/ Simone L. Rockstroh

  Name: Simone L. Rockstroh   Title: Administrative Agent

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS LOCAL 445 PENSION FUND,

as an Exiting Fund

By  

/s/ Adrian Huff

  Name: Adrian Huff   Title: Chairman/Board of Trustees

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

I.B. of T. UNION LOCAL NO. 710 PENSION FUND, as a Fund By  

/s/ James E. Dawes

  Name: James E. Dawes   Title: Chairman By  

/s/ Neal J. London

  Name: Neal J. London   Title: Secretary Treasurer

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

NEW ENGLAND TEAMSTERS & TRUCKING INDUSTRY PENSION FUND, as an Exiting Fund By  

/s/ Edward F. Groden

  Name: Edward F. Groden   Title: Executive Director

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS JC 83 PENSION FUND, as a Fund By  

/s/ Michael M. McCall

  Name: Michael M. McCall   Title: Executive Director

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

MANAGEMENT LABOR WELFARE & PENSION FUNDS LOCAL 1730, I.L.A., as a Fund By  

/s/ Debra Walsh

  Name: Debra Walsh   Title: Fund Manager

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS LOCAL 639 EMPLOYER’S PENSION TRUST, as an Exiting Fund By  

/s/ R. Mark Winter

  Name: R. Mark Winter   Title: Account Executive

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

CENTRAL PENNSYLVANIA TEAMSTERS PENSION FUND, as a Fund By  

/s/ William M. Shappell

  Name: William M. Shappell   Title: Chairman/Trustee

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS LOCAL 641 PENSION FUND, as a Fund By  

/s/ [Unreadable]

  Name:   Title: By  

/s/ Gary Mills

  Name: Gary Mills   Title: Secretary Treasurer

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TEAMSTERS PENSION TRUST FUND OF PHILADELPHIA AND VICINITY, as a Fund By  

/s/ William J. Einhorn

  Name: William J. Einhorn   Title: Administrator for the Board of Trustees

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

FREIGHT DRIVERS AND HELPERS LOCAL 557 PENSION FUND, as a Fund By  

/s/ William Alexander

  Name: William Alexander   Title: Trustee

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

MID-JERSEY TRUCKING IND. & TEAMSTERS LOCAL 701 PENSION FUND, as a Fund By  

/s/ Anthony Sidoti for the board of trustees

  Name: Anthony Sidoti   Title: Fund Manager

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

TRUCKING EMPLOYEES OF NORTH JERSEY WELFARE FUND INC. - PENSION FUND, as a Fund
By  

/s/ Robert Blumenfeld

  Name: Robert Blumenfeld   Title: Fund Administrator

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

HAWAII TRUCKERS-TEAMSTERS UNION PENSION FUND, as a Fund By  

/s/ [Unreadable]

  Name:   Title:

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

NEW YORK STATE TEAMSTERS CONFERENCE PENSION AND RETIREMENT FUND, as an Exiting
Fund By  

/s/ [Unreadable]

  Name:   Title:

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

EMPLOYER-TEAMSTERS LOCAL NOS. 175/505 PENSION TRUST FUND, as a Fund By  

/s/ Frank T. Litton, Jr.

  Name: Frank T. Litton, Jr.   Title: Chairman

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

WESTERN PENNSYLVANIA TEAMSTERS AND EMPLOYERS PENSION FUND, as an Exiting Fund By
 

/s/ William J. Diller

  Name: William J. Diller   Title: Chairman Trustee By  

/s/ Douglas H. Robbins

  Name: Douglas H. Robbins   Title: Secretary Trustee

 

Signature Page to Second Amended and Restated Contribution Deferral Agreement

Fund



--------------------------------------------------------------------------------

Exhibit A

Form of [Second Amended and Restated] Promissory Note

[FORM OF]

NOTE

 

$[            ]1    New York, New York    [            ], 20[    ]

For value received, each of the undersigned, YRC Inc., a Delaware corporation
(“YRC”), USF Holland Inc., a Michigan corporation (“Holland”) and New Penn Motor
Express, Inc., a Pennsylvania corporation (“New Penn”), USF Reddaway Inc., an
Oregon corporation (“Reddaway”; together with YRC, Holland and Reddaway each, a
Primary Obligor” and collectively, the “Primary Obligors”), hereby jointly and
severally promises to pay to [                    ] (the “Fund”) in immediately
available funds in US dollars, $[        ] or such lesser amount constituting
the aggregate unpaid principal amount of all the Deferred Pension Payments and
Deferred Interest deferred by the Fund pursuant to the Second Amended and
Restated Contribution Deferral Agreement, effective as of [January 31, 2014], by
and among the Primary Obligors, Wilmington Trust Company, as agent, the Fund and
other funds party thereto from time to time (as further amended, restated,
supplemented or otherwise modified from time to time, the “Contribution Deferral
Agreement”), and to pay interest from the date hereof on the principal amount
thereof from time to time outstanding (which unpaid principal amount includes:
all of the Deferred Pension Payments and Deferred Interest owing to the Fund),
in like funds, at said office, at [                    ] per annum. The Deferred
Pension Payments and the Deferred Interest shall be payable on December 31, 2019
(or, such later date as may be mutually agreed by the applicable Primary
Obligors and the Fund with prior notice to the Agent). Payments with respect to
interest accruing on such Deferred Pension Payments and Deferred Interest shall
be payable in arrears on the fifteenth day of each calendar month commencing on
                 , 2014, and upon termination of the Contribution Deferral
Agreement. Interest payable hereunder shall be computed on the basis of a 365
day or 366 day year, as the case may be. Terms used but not defined herein shall
have the meanings assigned to them in the Contribution Deferral Agreement.

Each of the Primary Obligors jointly and severally promises to pay interest, on
demand, on any overdue principal and, to the extent permitted by law, on overdue
interest from the due dates at a rate or rates provided in the Contribution
Deferral Agreement.

 

1  The original principal amount appearing on this Note should include (i) all
of the Deferred Pension Payments owing to the Fund and (ii) all of the Deferred
Interest owing to the Fund plus for all of the Deferred Pension Payments and
Deferred Interest owing to the Fund, all interest accruing on such Deferred
Pension Payments and Deferred Interest as of the Effective Date.



--------------------------------------------------------------------------------

Pursuant to the terms of the Contribution Deferral Agreement, to the extent
permitted by applicable law, each Primary Obligor hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever. The nonexercise
by the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.

All deferred pension contribution payments evidenced by this Note (this “Note”)
and all payments and prepayments of the principal hereof and interest hereon and
the respective dates thereof shall be endorsed by the holder hereof on the
schedules attached hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof, or otherwise recorded by
such holder in its internal records; provided, however, that the failure of the
holder hereof to make such a notation or any error in such notation shall not
affect the obligations of the Primary Obligors under this Note.

[On the Effective Date, the existing Promissory Note shall be amended, restated
and superseded in its entirety as set forth herein. The Primary Obligors
acknowledge and agree that (a) this Note does not constitute a novation, payment
and reborrowing, or termination of the “Obligations” (as defined in the Amended
and Restated Contribution Deferral Agreement) under the Amended and Restated
Contribution Deferral Agreement as in effect prior to the Effective Date and
(b) such “Obligations” are in all respects continuing (as amended and restated)
with only the terms thereof being modified as provided in the Fund Documents.]

This Note is one of the “Promissory Notes” referred to in the Contribution
Deferral Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Contribution
Deferral Agreement, all upon the terms and conditions therein specified. This
Note is entitled to the benefit of the Contribution Deferral Agreement and is
guaranteed and secured as provided in the other Fund Documents referred to in
the Contribution Deferral Agreement. THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

This Note may be executed simultaneously with counterparts, any one of which
need not contain the signatures of more than one Primary Obligor, but all such
counterparts taken together shall constitute one and the same Note.

[This space intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Primary Obligor has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

YRC INC., a Delaware corporation By:  

 

  Name:   Title: USF HOLLAND INC., a Michigan corporation By:  

 

Name:   Title:   NEW PENN MOTOR EXPRESS, INC., a Pennsylvania corporation By:  

 

Name:   Title:   USF REDDAWAY INC., an Oregon corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A to Note

Principal

 

Date

   Unpaid Principal Amount of this Note   
Amount of Principal of this Note Repaid                                    



--------------------------------------------------------------------------------

Exhibit B

Form of Guaranty



--------------------------------------------------------------------------------

NON-RECOURSE GUARANTY AGREEMENT

THIS NON-RECOURSE GUARANTY AGREEMENT (this “Non-Recourse Guaranty”), dated as of
June     , 2009, is entered into by and among: (i)                     ,
(ii)                     , [OTHERS] (iii) each other Affiliate of a Primary
Obligor (as defined below) that becomes party hereto from time to time pursuant
to a joinder agreement attached hereto as Exhibit A (each a “Guarantor” and
collectively the “Guarantors”); (iv) Wilmington Trust Company, as agent for the
Funds (as defined below) (together with its permitted successors and assigns, in
such capacity, the “Agent”) for the benefit of the Funds. Capitalized terms used
herein and not otherwise defined shall have the meanings given to them in the
Contribution Deferral Agreement.

RECITALS

WHEREAS, pursuant to the Contribution Deferral Agreement dated as of June     ,
2009 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Contribution Deferral Agreement”) among YRC INC., a
Delaware corporation (“YRC”), USF HOLLAND, INC., a Michigan corporation
(“Holland”), NEW PENN MOTOR EXPRESS INC., a Pennsylvania corporation (“New
Penn”), USF REDDAWAY INC., an Oregon corporation (“Reddaway”; together with YRC,
Holland and Reddaway, the “Primary Obligors”), the TRUSTEES for the CENTRAL
STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND (the “CS Pension
Fund”)[,                    ], each other pension fund which executes a joinder
substantially in the form of Exhibit A attached to the Contribution Deferral
Agreement (each of the CS Pension Fund and such other pension funds, a “Fund”,
and collectively, the “Funds”) and the Agent, the Funds have agreed to defer the
receipt of payment of the Deferred Pension Payments upon the terms and subject
to the conditions set forth therein;

WHEREAS, each Guarantor has agreed to guaranty the Obligations (as defined in
the Contribution Deferral Agreement) of the Primary Obligors;

WHEREAS, each Guarantor will derive substantial direct and indirect benefits
from the deferral of the Deferred Pension Payments under the Contribution
Deferral Agreement; and

[WHEREAS, it is a condition to the obligation of the Funds to defer the receipt
of their respective Deferred Pension Payments under the Contribution Deferral
Agreement that the Guarantors shall have executed and delivered this
Non-Recourse Guaranty.]

NOW, THEREFORE, in consideration of the premises and to induce the Funds to
defer the receipt of payment of the Deferred Pension Payments, each Guarantor
hereby agrees with the Funds as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

Section 1.1 Defined Terms.

(a) “Guaranteed Obligations” means the due and punctual payment of (a) all
Deferred Pension Payments and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Deferred Pension Payments when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (b) all
Obligations of the Primary Obligors under the Fund Documents and (c) all other
reasonable out-of-pocket fees, costs, expenses (including, without limitation,
the fees and expenses of the Agent, Agent’s sub-agents and counsel) and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of each Fund and the Agent under this
Non-Recourse Guaranty, the Contribution Deferral Agreement, and the other Fund
Documents.

ARTICLE 2

Section 2.1 Non-Recourse Guaranty.

(a) Subject to the limitation set forth in Section 2.1(f), each Guarantor hereby
agrees that such Guarantor is jointly and severally liable for, and hereby
absolutely, irrevocably and unconditionally guarantees to the Agent, the Funds
and their respective permitted successors and assigns, the full and prompt
payment (whether at stated maturity, by acceleration or otherwise) of, all
Guaranteed Obligations owed or hereafter owing to the Agent or the Funds by each
of the Primary Obligors and each other Guarantor. Subject to the limitation set
forth in Section 2.1(f), each Guarantor agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and not of collection, that,
subject to Section 2.2 its obligations under this Section 2.1 shall not be
discharged until payment in cash, in full, of the Guaranteed Obligations (other
than contingent obligations not due and owing) has occurred and this
Non-Recourse Guaranty has been terminated, and that its obligations under this
Section 2.1 shall be absolute and unconditional, irrespective of, and unaffected
by,

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Non-Recourse Guaranty, the Contribution
Deferral Agreement, any other Fund Document or any other agreement, document or
instrument to which an Obligor is or may become a party;

(ii) the absence of any action to enforce this Non-Recourse Guaranty (including
this Section 2.1), the Contribution Deferral Agreement or any other Fund
Document or the waiver or consent by the Funds and/or the Agent with respect to
any of the provisions thereof;



--------------------------------------------------------------------------------

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Guaranteed Obligations or any action, or the
absence of any action, by the Funds and/or the Agent in respect thereof
(including the release of any such security);

(iv) the insolvency of any Obligor; or

(v) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than payment or
performance).

Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations guaranteed
hereunder.

(b) To the extent permitted by applicable law, each Guarantor expressly waives
all rights it may have now or in the future under any statute, or at common law,
or at law or in equity, or otherwise, to compel the Agent or the Funds to
marshal assets or to proceed in respect of the Guaranteed Obligations guaranteed
hereunder against any other Obligor, any other party or against any security for
the payment and performance of the Guaranteed Obligations before proceeding
against, or as a condition to proceeding against, such Guarantor. It is agreed
among each Guarantor, the Agent and the Funds that the foregoing waivers are of
the essence of the transaction contemplated by this Non-Recourse Guaranty and
the other Fund Documents and that, but for the provisions of this Section 2.1
and such waivers, the Agent and the Funds would decline to enter into the
Contribution Deferral Agreement or any other Fund Document.

(c) Each Guarantor agrees that the provisions of this 2.1 are for the benefit of
the Agent and the Funds and their respective permitted successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Guarantor and the Agent or the Funds, the obligations of such other
Guarantor under this Non-Recourse Guaranty or any other Fund Documents.

(d) Notwithstanding anything to the contrary in this Non- Recourse Guaranty or
in any other Fund Document, except as set forth in clause (g) of this
Section 2.1, until payment in full of the Guaranteed Obligations (other than
contingent obligations not due and owing), each Guarantor hereby agrees not to
exercise any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and waives any and all
defenses available to a surety, guarantor or accommodation co-obligor of the
Guaranteed Obligations. Each Guarantor acknowledges and agrees that this clause
(d) is intended to benefit the Agent and the Funds and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Section 2.1, and that the Agent and the Funds and their respective
permitted successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this clause (d) of this Section 2.1.



--------------------------------------------------------------------------------

(e) If, in the exercise of any of its rights and remedies, the Agent or the
Funds would, absent appropriate waivers, forfeit any of their rights or
remedies, including its right to enter a deficiency judgment against any Primary
Obligor, any other Guarantor or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Guarantor
hereby consents to such action by the Agent or the Funds and waives any claim or
defense based upon such action, even if such action by the Agent or the Funds
shall result in a full or partial loss of any rights of subrogation that each
Guarantor might otherwise have had but for such action by the Agent or the
Funds. Any election of remedies that results in the denial or impairment of the
right of the Agent or the Funds to seek a deficiency judgment against any
Guarantor or any Primary Obligor shall not impair any other Guarantor’s
obligation to pay the full amount of the Guaranteed Obligations.

(f) Notwithstanding anything in this Non-Recourse Guaranty to the contrary,
subject to the Intercreditor Agreement, under this Non-Recourse Guaranty:

(i) no recourse shall be had for the payment or performance of the Guaranteed
Obligations against any Guarantor in its individual capacity or any of its
trustees, members, managers, officers or directors, other than in connection
with the enforcement of Agent’s security interest in and lien upon the
Collateral such Guarantor provided to secure the Guaranteed Obligations;

(ii) Agent shall not have recourse for payment of the Guaranteed Obligations to
any assets of any Guarantor other than the Collateral such Guarantor provided to
secure the Guaranteed Obligations; and

(iii) no Guarantor shall be liable, directly or indirectly, for the payment or
performance of the Guaranteed Obligations, except to the extent of the
Collateral owned by such Guarantor.

(g) To the extent that any Guarantor shall make a payment under this Section 2.1
of all or any of the Guaranteed Obligations (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Guarantor, exceeds the amount that such Guarantor would otherwise
have paid if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following payment in full in cash of the Guaranteed Obligations
(other than contingent indemnity obligations to the extent no claim giving rise



--------------------------------------------------------------------------------

thereto has been asserted) and termination of this Non-Recourse Guaranty, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment. As of any date of determination, the “Allocable
Amount” of each Guarantor shall be equal to the maximum amount of the claim that
could then be recovered from such Guarantor under this Section 2.1 without
rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law. This
clause (g) of this Section 2.1 is intended only to define the relative rights of
the Guarantors and nothing set forth in this clause (g) of this Section 2.1 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Non-Recourse Guaranty, including clause
(a) of this Section 2.1. The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Guarantor to which such contribution and indemnification is owing. The rights of
the indemnifying Guarantors against other Obligors under this clause (g) of this
Section 2.1 shall be exercisable only upon the full payment of the Guaranteed
Obligations.

(h) The liability of each Guarantor under this Section 2.1 is in addition to and
shall be cumulative with all liabilities of each other Guarantor to the Funds
and the Agent under this Non-Recourse Guaranty and the other Fund Documents to
which such Guarantor is a party or in respect of any Guaranteed Obligations or
obligation of the other Guarantor, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

ARTICLE 3

Each Guarantor represents and warrants to the Agent and each of the Funds that:

(a) Organization; Powers. Such Guarantor (a) is organized, validly existing and
in good standing (to the extent that such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation as applicable, and (b) has all corporate or organizational
requisite corporate power and authority to carry on its business as now
conducted.

(b) Authorization; Enforceability. The guaranty of the Guaranteed Obligations
hereunder are within such Guarantor’s corporate or organizational powers and
have been duly authorized by all necessary organizational and, if required,
stockholder or shareholder action. Such Guarantor has all requisite corporate or
organizational power to carry out and perform its obligations under the terms of
this Non-Recourse Guaranty. Each Guarantor has duly executed and delivered this
Non-Recourse Guaranty. This Non-Recourse Guaranty constitutes the



--------------------------------------------------------------------------------

legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor in accordance with its terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

ARTICLE 4

Section 4.1 Amendments. None of the terms or provisions of this Non- Recourse
Guaranty may be waived, amended, supplemented or otherwise modified except as
set forth in Section 11.03 of the Contribution Deferral Agreement.

Section 4.2 Notices. All notices, requests and demands to or upon the Agent, any
Fund or any Guarantor hereunder shall be effected in the manner provided for in
Section 11.14 of the Contribution Deferral Agreement; provided, however, that
any such notice, request or demand to or upon any Guarantor shall be addressed
to an Obligor’s notice address set forth in Section 11.14 of the Contribution
Deferral Agreement.

Section 4.3 Successors and Assigns. This Non-Recourse Guaranty shall be binding
upon the permitted successors and assigns of each Guarantor and shall inure to
the benefit of the Agent, the Funds and their permitted successors and assigns
under the Contribution Deferral Agreement.

Section 4.4 Counterparts. This Non-Recourse Guaranty may be executed
simultaneously in counterparts (including by means of telecopied or PDF
signature pages), any one of which need not contain the signatures of more than
one party hereto, but all such counterparts taken together shall constitute one
and the same Agreement.

Section 4.5 Severability. Whenever possible, each provision of this Non-Recourse
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Non-Recourse Guaranty or the
application of any such provision to any Person or circumstance shall be held to
be prohibited by, illegal or unenforceable under applicable law in any respect
by a court of competent jurisdiction, such provision shall be ineffective only
to the extent of such prohibition or illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Non-Recourse Guaranty; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 4.6 No Third Party Beneficiaries. This Non-Recourse Guaranty is for the
sole benefit of the parties hereto and their successors and permitted assigns
and nothing herein expressed or implied shall give or be construed to give any
Person, other than the parties hereto and the Funds and their successors and
permitted assigns, any legal or equitable rights hereunder.



--------------------------------------------------------------------------------

Section 4.7 Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Non-Recourse Guaranty shall be
governed by, and construed in accordance with, the laws of the State of New York
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York. In furtherance of the foregoing, the internal law of the State of
New York shall control the interpretation and construction of this Non-Recourse
Guaranty (and all exhibits hereto, if any), even though under that
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

Section 4.8 Conflicts. With respect to the Agent and the Funds and the
obligations of the Agent under the Fund Documents only, in the event of a
conflict between this Agreement and the Fund Documents, the terms of the Fund
Documents shall govern and control.

Section 4.9 Mutual Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS NON-RECOURSE GUARANTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, CONNECTION WITH, RELATED OR INCIDENTAL TO
THIS NON-RECOURSE GUARANTY, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE
RELATIONSHIP ESTABLISHED AMONG THE PARTIES HEREUNDER.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Non- Recourse Guaranty
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

  , as a Guarantor

By:  

 

  Name:     Title:  

  , as a Guarantor

By:  

 

  Name:     Title:  

[Signature Page to Non-Recourse Guaranty Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY, as Agent By:  

 

  Name:   Title:

[Signature Page to Non-Recourse Guaranty Agreement]



--------------------------------------------------------------------------------

Exhibit C

Form of Reaffirmation



--------------------------------------------------------------------------------

REAFFIRMATION AGREEMENT

This REAFFIRMATION AGREEMENT of the Non-Recourse Guaranty Agreement, dated as of
June 17, 2009 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Guarantee”), is entered into as of                     , 2014 (as
amended, supplemented or otherwise modified from time to time, this
“Reaffirmation”), by and among (i) Transcontinental Lease, S. de R.L. de C.V., a
company organized under the laws of the United States of Mexico
(“Transcontinental” and a “Guarantor”), and (ii) Wilmington Trust Company, as
agent for the Funds (as defined below) (together with its permitted successors
and assigns, in such capacity, the “Agent”).

WHEREAS, each of YRC INC., a Delaware corporation (“YRC”), USF Holland, Inc., a
Michigan corporation (“Holland”), New Penn Motor Express, Inc., a Pennsylvania
corporation (“New Penn”), USF Reddaway Inc., an Oregon corporation (“Reddaway”;
each of YRC, Holland, New Penn and Reddaway a “Primary Obligor”, and
collectively, the “Primary Obligors”) entered into that certain Contribution
Deferral Agreement, dated as of June 17, 2009 (as amended, supplemented or
otherwise modified prior to July 22, 2011, the “Original Contribution Deferral
Agreement”), by and among the Primary Obligors, the Trustees for the Central
States, Southeast and Southwest Areas Pension Fund (the “CS Pension Fund”), each
other pension fund from time to time a party thereto (each of the CS Pension
Fund and such other pension funds a “Fund”, and collectively, the “Funds”) and
the Agent;

WHEREAS, in connection with the Original Contribution Deferral Agreement, the
Guarantor entered into the Guarantee, in favor of Agent, on behalf of the Funds;

WHEREAS, the Primary Obligors, the Funds and the Agent amended and restated the
Original Contribution Deferral Agreement on July 22, 2011 (as further amended,
restated, supplemented and modified prior to the date hereof, the “Amended and
Restated Contribution Deferral Agreement”);

WHEREAS, the Primary Obligors, the Funds and the Agent desire to amend and
restate the Amended and Restated Contribution Deferral Agreement (as further
amended, restated, supplemented and modified from time to time, the
“Contribution Deferral Agreement”; terms not otherwise defined herein shall have
the meaning ascribed in the Contribution Deferral Agreement) to, among other
items, (i) extend the date of maturity for Deferred Pension Payments and
Deferred Interest, (ii) release the Agent’s security interest in Third Priority
Collateral, (iii) limit the value of the Obligations secured by the Collateral
to solely the Secured Obligations (as defined therein), in each case in
connection with the restructuring of the Parent and its subsidiaries;

WHEREAS, all obligations of the Primary Obligors under the Original Contribution
Deferral Agreement and/or the Amended and Restated Contribution Deferral
Agreement, as applicable, shall continue in full force and effect under the
Contribution Deferral Agreement and the notes delivered thereunder (if any);

WHEREAS, the Primary Obligors are members of an affiliated group of companies
that includes the Guarantor;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Obligors are engaged in related businesses, and the Guarantor has
derived and will derive substantial direct and indirect benefit from deferral of
pension payments under the Contribution Deferral Agreement;

WHEREAS, it is a condition precedent to the effectiveness of the Contribution
Deferral Agreement that, among other things, the Guarantor shall have reaffirmed
the Guarantee as set forth herein by executing and delivering this Reaffirmation
to the Agent for the benefit of the Funds;

WHEREAS, all Obligations of the Guarantor under the Guarantee shall continue in
full force and effect after giving effect to the amendment and restatement of
the Amended and Restated Contribution Deferral Agreement pursuant to the
Contribution Deferral Agreement, without impairment, interruption, novation or
discharge;

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Funds to execute and deliver the Contribution Deferral Agreement and to induce
the Funds to continue to defer certain pension payments under the Contribution
Deferral Agreement, the Guarantor hereby agrees with the Agent, for the benefit
of the Funds, as follows:

1 Reaffirmation.

 

1.1 The Guarantor hereby reaffirms the Guarantee, after giving effect to the
amendment and restatement of the Amended and Restated Contribution Deferral
Agreement pursuant to the Contribution Deferral Agreement.

 

1.2

The Guarantor hereby agrees, with respect to each of the Guarantee and the other
Collateral Documents that it has executed, that: (i) all of its obligations,
liabilities and indebtedness under the Guarantee and the other Collateral
Documents remain in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, after giving effect to the amendment and
restatement of the Amended and Restated Contribution Deferral Agreement pursuant
to the Contribution Deferral Agreement, provided that from and after the date
hereof, the Guaranteed Obligations shall be limited to the Secured Obligations;
(ii) all of the obligations, liabilities and indebtedness of the Primary
Obligors under the Amended and Restated Contribution Deferral Agreement, as
amended and restated by the Contribution Deferral Agreement (x) are continued in
full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the amendment and restatement of the
Amended and Restated Contribution Deferral Agreement pursuant to the
Contribution Deferral Agreement, and (y) constitute Guaranteed Obligations (as
defined in the Guarantee) to the extent such obligations, liabilities and
indebtedness constituted Guaranteed Obligations (as defined in the Guarantee)
immediately prior to the amendment and restatement of the Amended and Restated
Contribution Deferral Agreement pursuant to the Contribution Deferral Agreement;
(iii) maturity dates are extended pursuant to the Contribution Deferral
Agreement and all such amounts so extended constitute obligations guaranteed
under the Guarantee and (except as otherwise expressly set forth in the
Collateral Documents and the Contribution Deferral Agreement) secured by liens
pursuant to the Collateral Documents, in each case to the extent such
obligations, liabilities and indebtedness constituted Guaranteed Obligations (as
defined in the Guarantee) immediately prior to the amendment and restatement of
the Original Contribution Deferral Agreement pursuant to the Contribution
Deferral



--------------------------------------------------------------------------------

  Agreement; and (iv) all references in the Guarantee to the Original
Contribution Deferral Agreement or the Amended and Restated Contribution
Deferral Agreement, as applicable, shall be deemed to be references to the
Contribution Deferral Agreement.

2 Miscellaneous.

 

2.1 This Reaffirmation may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Reaffirmation shall become effective when the Agent shall have received
counterparts of this Reaffirmation that, when taken together, bear the
signatures of each Guarantor and the Agent. Delivery of an executed signature
page to this Reaffirmation by facsimile or pdf file shall be as effective as
delivery of a manually signed counterpart of this Reaffirmation.

 

2.2 Except as expressly supplemented hereby, the Guarantee shall remain in full
force and effect.

 

2.3 ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS REAFFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF
NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

2.4 Whenever possible, each provision of this Reaffirmation shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Reaffirmation or the application of any such provision to any
Person or circumstance shall be held to be prohibited by, illegal or
unenforceable under applicable law in any respect by a court of competent
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Reaffirmation;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.

 

2.5 All communications and notices hereunder shall be in writing and given as
provided in Section 4.2 of the Guarantee.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor and the Agent have duly executed this
Reaffirmation as of the day and year first above written.

 

TRANSCONTINENTAL LEASE, S. DE R.L. DE C.V. By:     WILMINGTON TRUST COMPANY, as
Agent By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit D-1

Form of Amended and Restated Mortgage

(First Priority Collateral)



--------------------------------------------------------------------------------

This document was prepared

by and after recording

should be returned to:

Matthew D. Vandermyde, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Site No. [            ]

[                    ] County, [State/Commonwealth] of [                    ]

AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT,

FINANCING STATEMENT, FIXTURE FILING AND

ASSIGNMENT OF RENTS AND LEASES

THIS AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING AND ASSIGNMENT OF RENTS AND LEASES (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this “Mortgage”)
is executed as of the date acknowledged below, but is granted and made effective
as of the      day of                     , 2011, by [                    ], a
[                    ] (“Mortgagor”), having its principal place of business at
c/o YRC Worldwide Inc., 10990 Roe Avenue, Overland Park, Kansas 66211,
Attention: Treasurer, to WILMINGTON TRUST FSB, a federal savings bank, having an
office at c/o WT SP Services, 3993 Howard Hughes Parkway, Suite 250, Las Vegas,
Nevada 89169-6754, Attention: Rebecca Howell, as sub-agent (together with its
successors and assigns, in such capacity, “Mortgagee”) for Wilmington Trust
Company, a Delaware banking corporation, as “Agent” under the Deferral Agreement
(as hereinafter defined) (together with its successors and assigns, in such
capacity, “Agent”), for Mortgagee’s own benefit, for the benefit of Agent and
for the benefit of the “Funds” as defined in the Deferral Agreement. Except as
otherwise provided herein, all capitalized terms used but not defined herein
shall have the respective meanings given to them in the Deferral Agreement.

WITNESSETH:

WHEREAS, Mortgagor previously executed that certain Mortgage, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Rents and
Leases, dated as of [                    ], in favor of Mortgagee, and recorded
[                    ] as [                    ] in the Official Records of
[                    ] County, [                    ] (the “Original Mortgage”);

WHEREAS, THIS MORTGAGE AMENDS AND RESTATES IN ITS ENTIRETY THE ORIGINAL
MORTGAGE; IT IS NOT THE INTENT OF THE PARTIES HERETO THAT THE LIEN OF THE
ORIGINAL MORTGAGE BE RELEASED,



--------------------------------------------------------------------------------

RECONVEYED OR INTERRUPTED BUT, RATHER, THAT THE LIEN OF THE ORIGINAL MORTGAGE BE
CONTINUED UNINTERRUPTED AND IN FULL FORCE AND EFFECT ON THE TERMS AS AMENDED AND
RESTATED HEREIN AND WITH THE SAME PRIORITY AS THE ORIGINAL MORTGAGE HAD PRIOR TO
THE DATE HEREOF. MORTGAGOR ACKNOWLEDGES THAT THIS MORTGAGE DOES NOT CONSTITUTE A
NOVATION, PAYMENT AND REBORROWING OR TERMINATION OF THE “LIABILITIES” (AS
DEFINED IN THE ORIGINAL MORTGAGE) UNDER THE ORIGINAL MORTGAGE AS IN EFFECT PRIOR
TO THE DATE OF THIS MORTGAGE, AND SUCH “LIABILITIES” (AS DEFINED IN THE ORIGINAL
MORTGAGE) ARE IN ALL RESPECTS CONTINUING (AS AMENDED AND RESTATED HEREBY) WITH
ONLY THE TERMS THEREOF BEING MODIFIED AS PROVIDED IN THIS MORTGAGE. THE
EFFECTIVENESS OF THIS MORTGAGE SHALL NOT EXCUSE OR WAIVE ANY FAILURE TO COMPLY
WITH ANY OF THE TERMS, PROVISIONS OR COVENANTS CONTAINED IN THE ORIGINAL
MORTGAGE PRIOR TO THE DATE OF THIS MORTGAGE;

WHEREAS, YRC Inc., a Delaware corporation (“YRC”), USF Holland Inc., a Michigan
corporation (“Holland”), New Penn Motor Express, Inc., a Pennsylvania
corporation (“New Penn”) and USF Reddaway Inc., an Oregon corporation
(“Reddaway”, and together with YRC, Holland and New Penn, each an “Obligor”, and
collectively, “Obligors”), the Funds and Agent have entered into that certain
Amended and Restated Contribution Deferral Agreement dated
[                    ] (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Deferral Agreement”);

WHEREAS, pursuant to and following satisfaction of the conditions set forth in
the Deferral Agreement, the Funds have deferred the time of payment required of
Obligors of certain contributions due to the Funds from Obligors under the CBA
and have agreed to extend certain other financial accommodations from time to
time to Obligors;

WHEREAS, Mortgagor [is an Obligor,] [OR] [is a Guarantor under the Guarantee,]
is an Affiliate of one or more of Obligors and has derived and will continue to
derive direct and indirect economic benefit from the financial accommodations
made by the Funds to Obligors; and

WHEREAS, Agent and the Funds have required, pursuant to the terms of the
Deferral Agreement, that Mortgagor enter into this Mortgage and grant to
Mortgagee, as sub-agent of Agent pursuant to Article 9 of the Deferral
Agreement, the liens and security interests referred to herein to secure the
Obligations, including, without limitation: (i) payment of all Deferred Pension
Payments, Deferred Interest, and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Deferred Pension Payments and Deferred Interest when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) payment of all other indemnities, fees, costs, and expenses
(including, without limitation, the fees and expenses of Mortgagee, Mortgagee’s
sub-agents, Agent, Agent’s sub-agents, and legal counsel reimbursable under the
Deferral Agreement), whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership

 

2



--------------------------------------------------------------------------------

or other similar proceeding, regardless of whether allowed or allowable in such
proceeding), of Obligors under the Deferral Agreement, this Mortgage and the
other Fund Documents (the aforesaid obligations shall be hereinafter referred to
collectively as the “Liabilities”);

NOW, THEREFORE, in consideration of the premises contained herein and to secure
payment and performance of the Liabilities and in consideration of One Dollar
($1.00) in hand paid, and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, Mortgagor does hereby assign,
bargain, sell, pledge, grant, remise, release, alien, convey, hypothecate,
mortgage and warrant to Mortgagee, its successors and assigns, the following
described real estate (the “Land”) in [                    ] County,
[                    ] and all of the other real property portions of the
Mortgaged Property (as defined below), and does further grant a security
interest to Mortgagee, its successors and permitted assigns, in all such
portions of the Mortgaged Property that may be secured under the Uniform
Commercial Code in effect in the State of [                    ] (the “State”)
(said Uniform Commercial Code is hereinafter referred to as the “UCC”; terms
defined in the UCC which are not otherwise defined in this Mortgage are used
herein as defined in the UCC):

See Exhibit A attached hereto and by this reference made a part hereof for the
legal description of the Land,

subject, however, to the Permitted Liens, which Land, together with all right,
title and interest, if any, which Mortgagor may now have or hereafter acquire in
and to all improvements, buildings and structures now or hereafter located
thereon of every nature whatsoever, is herein called the “Premises”.

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, which Mortgagor may now have or hereafter acquire in and to (a) all
easements, rights of way, gores of land or any lands occupied by streets, ways,
alleys, passages, sewer rights, water courses, water rights and powers, and
public places adjoining said Land, and any other interests in property
constituting appurtenances to the Premises, or which hereafter shall in any way
belong, relate or be appurtenant thereto, (b) all hereditaments, gas, oil,
minerals (together (in each case, whether or not extracted from the Premises)
with the right to extract, sever and remove such gas, oil and minerals), and
easements, of every nature whatsoever, located in or on the Premises and all
other rights and privileges thereunto belonging or appertaining, (c) all water,
ditch, well and reservoir rights which are appurtenant to or which have been
used in connection with the Land, (d) all development rights associated with the
Land, whether previously or subsequently transferred to the Land from other real
property or now or hereafter susceptible of transfer from such Land to other
real property, (e) any land lying between the boundaries of the Land and the
center line of any adjacent street, road, avenue or alley, whether opened or
proposed, (f) all other or greater rights and interests of every nature in the
Premises and in the possession or use thereof and income therefrom, whether now
owned or hereafter acquired by Mortgagor, and (g) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the rights and interests described in subparagraphs (a) through (f) above
(collectively, hereinafter the “Property Rights”).

 

3



--------------------------------------------------------------------------------

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, which Mortgagor may now have or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever owned or leased by
Mortgagor now or hereafter located in, on or attached to, and used in connection
with, or with the operation of, the Premises, including, but not limited to:
(a) all apparatus, machinery and equipment; and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (the items described in the foregoing clauses (a) and (b) being
hereinafter collectively referred to as the “Fixtures”). It is mutually agreed,
intended and declared that the Premises and all of the Property Rights and
Fixtures owned by Mortgagor (referred to collectively herein as the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Mortgage to be real estate that
is covered by the lien of this Mortgage. It is also agreed that if any of the
property herein mortgaged is of a nature so that a security interest therein can
be perfected under the UCC in effect in the State, this instrument shall
constitute a security agreement, fixture filing and financing statement, and
Mortgagor agrees to execute, deliver and file or refile, and hereby authorizes
Mortgagee and the Funds to prepare and file or refile, without Mortgagor’s
consent but with prior notice to Mortgagor, any financing statement,
continuation statement, or other instruments Mortgagee or the Funds may
reasonably require from time to time to perfect or renew such security interest
under the UCC. To the extent permitted by law, (i) all of the Fixtures are or
are to become fixtures on the Land and (ii) this instrument, upon recording or
registration in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections [9-102, 9-501 and 9-502] of the
UCC. Subject to the terms and conditions of the Deferral Agreement, the remedies
for any violation of the covenants, terms and conditions of the agreements
herein contained shall be as prescribed herein or by general law, or, as to that
part of the security in which a security interest may be perfected under the
UCC, by the specific statutory consequences now or hereafter enacted and
specified in the UCC, all at Mortgagee’s sole election.

TOGETHER WITH all the estate, right, title and interest of Mortgagor in and to:
(i) all judgments, insurance proceeds, awards of damages and settlements
resulting from condemnation proceedings or the taking of the Real Property, or
any part thereof, under the power of eminent domain or for any damage (whether
caused by such taking or otherwise) to the Real Property, or any part thereof,
or to any rights appurtenant thereto, and all proceeds of any sales or other
dispositions of the Real Property or any part thereof; and (except as otherwise
provided herein) Mortgagee is hereby authorized to collect and receive said
awards and proceeds and to give proper receipts and acquittances therefor, and
to apply the same as provided in the Deferral Agreement; (ii) all contract
rights, accounts, general intangibles, actions and rights in action relating to
the Real Property, including, without limitation, all rights to insurance
proceeds and unearned premiums arising from or relating to damage to the Real
Property; (iii) all accounts and payment intangibles arising out of the sales at
the wellhead or mine head of oil, gas or other minerals in which Mortgagee had
an interest before extraction thereof; and (iv) all proceeds, products,
replacements, additions, substitutions, renewals and accessions of and to the
Real Property. The rights and interests described in this paragraph are
hereinafter collectively referred to as the “Intangibles”. Notwithstanding any
of the foregoing or anything to the contrary set forth elsewhere in this
Mortgage, the security interests in and to the Intangibles created hereby and
pursuant to the other Fund Documents in favor of Mortgagee (for its own benefit,
for the benefit of Agent and for the benefit of the Funds), shall be governed by
the terms and conditions of the UCC then in effect in the State.

 

4



--------------------------------------------------------------------------------

As additional security for the Liabilities secured hereby, Mortgagor (i) does
hereby absolutely pledge and assign to Mortgagee, for its benefit, for the
benefit of Agent and for the benefit of the Funds, from and after the date
hereof (including any period of redemption), primarily and on a parity with the
Real Property, and not secondarily, all the rents, issues and profits of the
Real Property and all rents, issues, profits, revenues, royalties, bonuses,
rights and benefits due, payable or accruing (including any letters of credit,
letter-of-credit rights supporting obligations, or other credit support for any
rents or leases and all deposits of money as advance rent, for security or as
earnest money or as down payment for the purchase of all or any part of the Real
Property) (collectively, the “Rents”) under any and all present and future
leases, subleases, contracts or other agreements to which it is a party as a
lessor and relative to its ownership or occupancy of all or any portion of the
Real Property (collectively, the “Leases”), and (ii) except to the extent such a
transfer or assignment is not permitted by the terms thereof, does hereby
transfer and assign to Mortgagee, for its benefit, for the benefit of Agent and
for the benefit of the Funds, all such Leases (including all of Mortgagor’s
rights under any contracts for the sale of any portion of the Mortgaged Property
and all of Mortgagor’s revenues and royalties under any oil, gas and mineral
leases relating to the Real Property or accruing to it). Mortgagee hereby
licenses to Mortgagor, until an Event of Default (as defined in the Deferral
Agreement) shall have occurred and be continuing, the right to collect and use
the Rents as they become due and payable under the Leases, but not more than one
month in advance thereof (unless otherwise required by the terms of any such
related agreement), provided that the existence of such right shall not operate
to subordinate this assignment to any subsequent assignment, in whole or in
part, by Mortgagor, and any such subsequent assignment shall be subject to the
rights of Mortgagee under this Mortgage. Mortgagor further agrees to execute and
deliver such assignments of Leases (including land sale contracts or other
agreements) as Mortgagee or the Funds may from time to time reasonably request
(which contracts or other agreements shall be in form and substance reasonably
acceptable to Mortgagee and the Funds). Upon the occurrence and during the
continuance of an Event of Default (1) Mortgagor agrees, upon receipt of written
demand from Mortgagee, to deliver to Mortgagee all of the Leases with such
additional assignments thereof as Mortgagee may request, and agrees that
Mortgagee may assume (or cause a receiver to be appointed to assume) the
management of the Real Property and collect the Rents, applying the same upon
the Liabilities in the manner provided in the Deferral Agreement, and
(2) Mortgagor hereby authorizes and directs all tenants, purchasers or other
Persons occupying or otherwise acquiring any interest in any part of the Real
Property to pay the Rents due under the Leases to Mortgagee upon request of
Mortgagee. Upon the occurrence and during the continuance of an Event of
Default, Mortgagor hereby appoints Mortgagee as its true and lawful attorney in
fact to manage (or cause a receiver to be appointed to manage) said property and
collect the Rents, with full power to bring suit for collection of the Rents and
possession of the Real Property, giving and granting unto said Mortgagee and
unto its agents and attorneys full power and authority to do and perform all and
every act and thing whatsoever requisite and necessary to be done in the
protection of the security hereby conveyed; provided, however, that (a) this
power of attorney and assignment of rents shall not be construed as an
obligation upon said Mortgagee to make or cause to be made any repairs that may
be needful or necessary, and (b) Mortgagee agrees that unless such Event of
Default has occurred and is continuing as aforesaid, Mortgagee shall permit
Mortgagor to perform the aforementioned management

 

5



--------------------------------------------------------------------------------

responsibilities. Upon Mortgagee’s receipt of the Rents, at Mortgagee’s option,
it may use the proceeds of the Rents to pay: (x) charges for collection thereof
or hereunder, costs of necessary repairs and other costs requisite and necessary
during the continuance of this power of attorney and assignment of rents;
(y) general and special taxes and insurance premiums and deductibles; and
(z) any or all of the Liabilities pursuant to the provisions of the Deferral
Agreement. This power of attorney and assignment of rents shall be irrevocable
until this Mortgage shall have been satisfied and released, and the releasing of
this Mortgage shall act as a revocation of this power of attorney and assignment
of rents. During the continuance of an Event of Default, Mortgagee shall have
and hereby expressly reserves the right and privilege (but assumes no
obligation) to demand, collect, sue for, receive and recover the Rents, or any
part thereof, now existing or hereafter made, and apply the same in accordance
with the provisions of the Deferral Agreement.

All of the property described above, and each item of property therein
described, not limited to but including the Land, the Premises, the Property
Rights, the Fixtures, the Real Property, the Intangibles, the Rents and the
Leases, and all profits and proceeds therefrom and all replacements thereof, are
herein collectively referred to as the “Mortgaged Property”.

Nothing herein contained shall be construed as constituting Mortgagee a
mortgagee-in-possession in the absence of the taking of actual possession of the
Mortgaged Property by Mortgagee. Nothing contained in this Mortgage shall be
construed as imposing on Mortgagee any of the obligations of the lessor under
any Lease of the Mortgaged Property in the absence of an explicit written
assumption thereof (on a case-by-case basis) by Mortgagee. In the exercise of
the powers herein granted Mortgagee, no liability shall be asserted or enforced
against Mortgagee, all such liability being hereby expressly waived and released
by Mortgagor (on behalf of itself and all Persons now or hereafter claiming by
or through Mortgagor).

TO HAVE AND TO HOLD the Mortgaged Property, properties, rights and privileges
hereby conveyed or assigned, or intended so to be, unto Mortgagee, its
beneficiaries (including the Funds), successors and permitted assigns, forever
for the uses and purposes herein set forth. Mortgagor (on behalf of itself and
all Persons now or hereafter claiming by, through or under Mortgagor) hereby
releases and waives all rights under and by virtue of the homestead exemption
laws, if any, of the State, and Mortgagor hereby covenants, represents and
warrants that, at the time of the ensealing and delivery of these presents,
Mortgagor is well seised of the Mortgaged Property in fee simple and with full
legal and equitable title to the Mortgaged Property, with full power and lawful
authority to assign, bargain, sell, pledge, grant, remise, release, alien,
convey, hypothecate, mortgage and warrant to Mortgagee and its successors and
assigns the Mortgaged Property as set forth herein, and that the title to the
Mortgaged Property is free and clear of all Liens and other encumbrances, except
for the Permitted Liens. Mortgagor shall forever warrant, defend and preserve
such title and the validity and priority of the lien of this Mortgage and shall
forever warrant and defend the same, subject to the Permitted Liens, to
Mortgagee and its successors and permitted assigns against the claims of all
Persons claiming by, through or under Mortgagor.

 

6



--------------------------------------------------------------------------------

The following provisions shall also constitute an integral part of this
Mortgage:

1. Payment of Taxes on the Mortgage. Without limiting any of the provisions of
the Deferral Agreement, Mortgagor agrees that, if the United States or any
department, agency or bureau thereof or if the State or any of its subdivisions
having jurisdiction shall at any time require documentary stamps to be affixed
to this Mortgage or shall levy, assess, or charge any tax, assessment or
imposition upon this Mortgage or the credit or indebtedness secured hereby or
the interest of Mortgagee in the Mortgaged Property or upon Mortgagee by reason
of or as holder of any of the foregoing, including, without limitation, any tax,
interest or penalty arising in connection with the recordation of this Mortgage
or the imposition of documentary stamps or taxes, intangibles taxes or the like,
including those required to be paid because of future advances or financial
accommodations or an increase in the amount of the Liabilities secured hereby,
then, Mortgagor shall pay for such documentary stamps in the required amount and
deliver them to Mortgagee or pay (or reimburse Mortgagee for) such taxes,
assessments or impositions. Mortgagor agrees to provide to Mortgagee, within ten
(10) business days after any such taxes, assessments or impositions become due
and payable, and at any other times upon request from Mortgagee, copies of
official receipts showing payment of all such taxes, assessments and charges
which Mortgagor pays hereunder. Mortgagor agrees to indemnify Mortgagee against
liability on account of such documentary stamps, taxes, assessments or
impositions, whether such liability arises before or after payment of the
Liabilities and regardless of whether this Mortgage shall have been released.

2. Leases Affecting the Real Property. Mortgagor agrees faithfully to perform
all of its obligations under all present and future Leases at any time assigned
to Mortgagee as additional security, and to refrain from any action or inaction
which would result in termination of any such Leases or in the material
diminution of the value thereof or of the Rents due thereunder. All future
Leases made after the effective date of this Mortgage shall include provisions
requiring the lessees thereunder, at Mortgagee’s option and without any further
documentation, to attorn to Mortgagee as lessor if for any reason Mortgagee
becomes lessor thereunder, and to pay rent to Mortgagee during the continuance
of an Event of Default, upon demand, and Mortgagee shall not be responsible
under such Lease for matters arising prior to Mortgagee becoming lessor
thereunder.

3. Use of the Real Property. Mortgagor agrees that it shall not permit the
public to use the Real Property in any manner that might tend, in Mortgagee’s
reasonable judgment, adversely to impair Mortgagor’s title to such property or
any portion thereof or to make possible any claim or claims of easement by
prescription or of implied dedication to public use other than the Permitted
Liens. Mortgagor shall not use or knowingly permit the use of any part of the
Real Property for an illegal purpose, including, without limitation, the
violation of any Environmental Laws (as hereinafter defined). Moreover,
Mortgagor shall duly and punctually observe and perform each and every material
term, provision, condition, and covenant to be observed or performed by
Mortgagor pursuant to the terms of any agreement or recorded instrument
(including all instruments comprising the Permitted Liens) affecting or
pertaining to the Mortgaged Property, except where failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The term “Environmental Laws” as used in this
Mortgage means any and all federal, state and local statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

 

7



--------------------------------------------------------------------------------

4. Indemnification. Mortgagor acknowledges and agrees that any obligations and
liabilities of Mortgagor arising under this Mortgage shall be deemed to
constitute both (1) Obligations under the Deferral Agreement, and
(2) Liabilities under this Mortgage. Without limiting any indemnification that
Mortgagor, Obligors or Guarantors have granted in the Deferral Agreement, the
Guarantee, or any of the other Fund Documents, Mortgagor hereby agrees, without
duplication, to indemnify and hold harmless Mortgagee, Agent, all Funds, and any
of their respective Affiliates (for purposes of this Section 4, collectively,
the “Indemnitees” and each individually, an “Indemnitee”) from and against any
and all losses, claims, damages, penalties, liabilities and related expenses
(including attorneys’ fees, paralegals’ fees, other professionals’ fees, court
costs and disbursements) which may be imposed on, incurred or paid by or
asserted against either the Mortgaged Property or any of the Indemnitees by
reason or on account of or in connection with (i) the construction,
reconstruction or alteration of the Mortgaged Property, (ii) any gross
negligence or willful misconduct of any Obligor, Mortgagor, any Guarantor, any
lessee of the Mortgaged Property, or any of their respective agents,
contractors, subcontractors, servants, employees, licensees or invitees, or
(iii) to the fullest extent permissible in accordance with applicable laws, any
accident, injury, death or damage to any Person or property occurring in, on or
about the Mortgaged Property to the extent the same was not caused by the gross
negligence or willful misconduct of the Indemnitees; provided that such
indemnity shall not, as to any particular Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct,
violation of law or breach by such Indemnitee, or claims brought by any
Indemnitee against any one or more other Indemnitees; provided further that no
such gross negligence, willful misconduct, violation of law or breach by any one
or more of the Indemnitees shall be deemed to void, reduce, limit, impair or
otherwise affect the indemnification provided for hereunder respecting any
and/or all of the other Indemnitees which are not deemed by said court to be
responsible for such gross negligence, willful misconduct, violation of law or
breach, and all Indemnitees not held by said court to be responsible for same
shall be entitled to the full scope of the indemnification contemplated
hereunder as if such gross negligence, willful misconduct, violation of law or
breach by one or more of the Indemnitees which are deemed to be responsible by
said court for same did not exist.

5. Insurance and Impositions.

(a) Mortgagor shall, at its sole expense, obtain for, deliver to and maintain
for the benefit of Mortgagee, Agent and all Funds, until the Liabilities are
paid in full: (1) all insurance policies as required pursuant to Section [6.04]
of the Deferral Agreement; and (2) flood insurance, if (i) the surveyor
preparing the survey of the Mortgaged Property (or a standard flood hazard
determination certificate issued by a flood hazard certification firm acceptable
to Mortgagee and the Funds) determines that all or any portion of the improved
Real Property is situated within a special hazard flood area, as designated by
the applicable Governmental Authority (as defined below), and (ii) such flood
insurance is then required by the National Flood Insurance Reform Act of 1994
et. seq. (as amended, the “Flood Act”), or by other applicable laws, rules or
regulations, or by Mortgagee in accordance with Mortgagee’s standard policies

 

8



--------------------------------------------------------------------------------

and practices. If any flood insurance is required to be obtained in accordance
with the preceding sentence, then Mortgagor shall, at its sole expense:
(I) purchase flood insurance covering the Mortgaged Property in such amounts as
may be required or otherwise specified by the Flood Act or by Mortgagee and the
Funds (whichever stipulated amount may be greater); and (II) take any and all
other actions as Mortgagee and the Funds may deem necessary or desirable to
comply with the Flood Act, other applicable laws and/or Mortgagee’s standard
policies and practices. In the event of any casualty loss affecting all or any
part of the Mortgaged Property, the net insurance proceeds from any insurance
policies covering the Mortgaged Property shall be collected, paid and applied as
specified in the Deferral Agreement, or if not so specified, such proceeds shall
be paid over and remitted to Mortgagor. The term “Governmental Authority” as
used in this Mortgage means the government of the United States or any other
nation, or of any political subdivision thereof, whether provincial, state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

(b) Mortgagor shall promptly cause to be paid all impositions of real estate
taxes, assessments and insurance premiums and deductibles that if not paid,
could result in a Material Adverse Effect (collectively, the “Impositions”) now
or hereafter levied or assessed or imposed against the Mortgaged Property or any
part thereof before the same shall become delinquent or in default, except
where: (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Mortgagor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect. If requested by Mortgagee, Mortgagor shall furnish to
Mortgagee or its designee receipts for the payment of the Impositions.

6. Condemnation Awards. Mortgagor hereby assigns to Mortgagee, as additional
security, all awards of damage resulting from condemnation proceedings or the
taking of or injury to the Mortgaged Property for public use, and Mortgagor
agrees that the proceeds of all such awards shall be collected, paid and applied
as specified in the Deferral Agreement.

7. Event of Default and Remedies. The term “Event of Default” as used herein
shall have the meaning ascribed to such term pursuant to the Deferral Agreement.
Subject to the provisions of the Deferral Agreement, upon the occurrence and
during the continuance of an Event of Default, in addition to any rights and
remedies provided for in the Deferral Agreement, the Guarantee and/or any of the
other Fund Documents, and to the extent permitted by applicable law, the
following provisions of this Section 7 shall apply, in each case at the
direction of the Majority Funds:

(a) Mortgagee’s Power of Enforcement. It shall be lawful for Mortgagee to
(i) immediately sell the Mortgaged Property either in whole or in separate
parcels, as prescribed by the State law, under power of sale, which power is
hereby granted to Mortgagee to the full extent permitted by the State law, and
thereupon, to make and execute to any purchaser(s) thereof deeds of conveyance
pursuant to applicable law or (ii) immediately foreclose this Mortgage by
judicial action. The court in which any proceeding is pending for the purpose of
foreclosure or enforcement of this Mortgage, or any other court of competent
jurisdiction, may,

 

9



--------------------------------------------------------------------------------

at once or at any time thereafter, either before or after sale, and to the
extent permitted by law without notice, and without requiring bond, and without
regard to the solvency or insolvency of any Person liable for payment of the
Liabilities secured hereby, and without regard to the then value of the
Mortgaged Property or the occupancy thereof as a homestead, appoint a receiver
(the provisions for the appointment of a receiver and assignment of rents being
an express condition upon which the financial accommodations set forth in the
Deferral Agreement are made) for the benefit of Mortgagee, Agent and the Funds,
with power to collect the Rents, due and to become due, during such foreclosure
or enforcement suit and the full statutory period of redemption notwithstanding
any redemption. The receiver, out of the Rents when collected, may pay costs
incurred in the management and operation of the Mortgaged Property, prior and
subordinate liens, if any, and taxes, assessments, water and other utilities and
insurance, then due or thereafter accruing, and may make and pay for any
necessary repairs to any and all portion(s) of the Mortgaged Property, and may
pay all or any part of the Liabilities or other sums secured hereby or any
deficiency decree entered in such foreclosure or enforcement proceedings. Upon
or at any time after the filing of a suit to foreclose or enforce this Mortgage,
the court in which such suit is filed shall have full power to enter an order
placing Mortgagee in possession of the Mortgaged Property with the same power
granted to a receiver pursuant to this subparagraph and with all other rights
and privileges of a mortgagee-in-possession under applicable law.

(b) Mortgagee’s Right to Enter and Take Possession, Operate and Apply Income.
Mortgagee and the Funds shall, at their option, have the right, acting through
their agents or attorneys, either with or without process of law, forcibly or
otherwise, to enter upon and take possession of the Mortgaged Property, expel
and remove any Persons, goods, or chattels occupying or upon the same, to the
extent permitted under applicable laws, to collect or receive all the Rents, and
to manage and control the same, and to lease the same or any part thereof, from
time to time, and, after deducting all attorneys’ fees and expenses, and all
expenses incurred in the protection, care, maintenance, management and operation
of the Mortgaged Property, distribute and apply the remaining net income in
accordance with the terms of the Deferral Agreement or upon any deficiency
decree entered in any foreclosure proceedings.

(c) Rights Under the UCC. Mortgagee may exercise its rights of enforcement and
remedies available to it pursuant to the UCC.

(d) Rights in Connection with Bankruptcy. If the Mortgaged Property or any
portion thereof or any interest therein becomes property of any bankruptcy
estate or subject to any state or federal insolvency proceeding, or in the event
of the filing of any voluntary or involuntary petition under Title 11 of the
United States Code, as amended from time to time, and all rules and regulations
promulgated thereunder (the “Bankruptcy Code”) by or against Mortgagor, any
Obligor, or any Guarantor, then Mortgagee shall immediately become entitled, in
addition to all other relief to which Mortgagee may be entitled under this
Mortgage, the other Fund Documents, at law or in equity, to obtain (i) an order
from any bankruptcy court or other appropriate court granting immediate relief
from the automatic stay pursuant to § 362 of the Bankruptcy Code (or similar
successor provisions under the Bankruptcy Code) so as to permit Mortgagee to
pursue its rights and remedies against Mortgagor as provided under this
Mortgage, the other Fund Documents and all other rights and remedies of
Mortgagee at law and in equity under applicable State laws, and (ii) an order
from the bankruptcy court prohibiting Mortgagor’s use of all “cash collateral”
as defined under § 363 of the Bankruptcy Code (or similar successor

 

10



--------------------------------------------------------------------------------

provisions under the Bankruptcy Code). Mortgagor shall not assert, or request
any other Person to assert, that the automatic stay under § 362 of the
Bankruptcy Code (or similar successor provisions under the Bankruptcy Code)
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of Mortgagee to enforce any rights it has by virtue of this Mortgage, or
any other rights that Mortgagee has, whether now or hereafter acquired, against
any obligor or guarantor of the Liabilities (including, without limitation, any
Guarantor). Mortgagor shall not seek a supplemental stay or any other relief,
whether injunctive or otherwise, pursuant to § 105 of the Bankruptcy Code (or
similar successor provisions under the Bankruptcy Code) or any other provision
therein to stay, interdict, condition, reduce or inhibit the ability of
Mortgagee to enforce any rights it has by virtue of this Mortgage against any
obligor or guarantor of the Liabilities (including, without limitation, any
Guarantor). Any bankruptcy petition or other action taken by Mortgagor to stay,
condition, or inhibit Mortgagee from exercising its remedies are hereby admitted
by Mortgagor to be in bad faith and Mortgagor further admits that Mortgagee
would have just cause for relief from the automatic stay in order to take such
actions authorized under State law. Mortgagor covenants to give prompt written
notice to Mortgagee of the insolvency or bankruptcy filing (whether voluntary or
involuntary) of Mortgagor, or the death, insolvency or bankruptcy filing
(whether voluntary or involuntary) of any Obligor, or any Guarantor.

8. Application of the Rents or Proceeds from Foreclosure or Sale. In any
foreclosure of this Mortgage by judicial action, or any sale of all or any
portion(s) of the Mortgaged Property by advertisement, in addition to any of the
terms and provisions of the Deferral Agreement and this Mortgage, there shall be
allowed (and included in the decree for sale in the event of a foreclosure by
judicial action) to be paid out of the Rents or the proceeds of such foreclosure
proceeding and/or sale:

(a) Liabilities. All of the Liabilities which then remain unpaid;

(b) Other Advances. All other items advanced or paid by Mortgagee pursuant to
this Mortgage; and

(c) Costs, Fees and Other Expenses. All court costs, attorneys’ fees,
paralegals’ fees, and other professionals’ fees and expenses, appraiser’s fees,
advertising costs, filing fees and transfer taxes, notice expenses, expenditures
for documentary and expert evidence, stenographer’s charges, publication costs,
other court costs, and costs (which may be estimated as to items to be expended
after entry of the decree) of procuring all abstracts of title, title searches
and examinations, title guarantees, title insurance policies, Torrens
certificates and similar data with respect to title which Mortgagee in the
exercise of its judgment may deem necessary. All such expenses shall become
additional Liabilities secured hereby when paid or incurred by Mortgagee in
connection with any proceedings, including, but not limited to, probate and
bankruptcy proceedings or a deed in lieu of foreclosure, to which Mortgagee
shall be a party, either as plaintiff, claimant or defendant, by reason of this
Mortgage or any indebtedness hereby secured or in connection with the
preparations for the commencement of any suit for the foreclosure, whether or
not actually commenced, or sale by advertisement. The proceeds of any sale
(whether through a foreclosure proceeding or Mortgagee’s exercise of the power
of sale) shall be distributed and applied in accordance with the terms of
Section 2.04 of the Deferral Agreement.

 

11



--------------------------------------------------------------------------------

9. Right to Perform Mortgagor’s Covenants; Cumulative Remedies; Delay or
Omission Not a Waiver.

(a) If Mortgagor has failed to keep or perform any covenant whatsoever contained
in this Mortgage, Mortgagee may (but shall not be obligated to) perform or
attempt to perform said covenant; and any payment made or expense incurred by or
on behalf of Mortgagee in the performance or attempted performance of any such
covenant, together with any sum expended by or on behalf of Mortgagee that is
chargeable to Mortgagor or subject to reimbursement by Mortgagor under the Fund
Documents, shall be and become a part of the Liabilities, and Mortgagor promises
to pay to Mortgagee, within ten (10) business days after Mortgagee’s written
demand therefor (whether such demand occurs prior to, simultaneously with, or
subsequent to such time that Obligors may be obligated to repay the Obligations
secured hereby pursuant to the other Fund Documents) and Mortgagor’s receipt of
reasonably detailed evidence of such payments, all sums so incurred, paid or
expended by or on behalf of Mortgagee, with interest from the date paid,
incurred or expended by or on behalf of Mortgagee, at the applicable interest
rate then specified by the Fund Documents.

(b) Each remedy or right of Mortgagee shall not be exclusive of but shall be in
addition to every other remedy or right now or hereafter existing pursuant to
this Mortgage, the Deferral Agreement, the other Fund Documents, at law or in
equity. No delay in the exercise or omission to exercise any remedy or right
accruing on the occurrence or existence of any Event of Default shall impair any
such remedy or right or be construed to be a waiver of any such Event of Default
or acquiescence therein, or rights with respect to any other Event of Default,
nor shall it affect any subsequent Event of Default of the same or different
nature. Every such remedy or right may be exercised concurrently or
independently and when and as often as may be deemed expedient by Mortgagee. If
Mortgagee shall have proceeded to invoke any right, remedy, or recourse
permitted under the Fund Documents, at law or in equity, and shall thereafter
elect to discontinue or abandon the same for any reason, Mortgagee shall have
the unqualified right so to do and, in such event, Mortgagor and Mortgagee shall
be restored to their former positions with respect to the Liabilities, the Fund
Documents, the Mortgaged Property or otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if same had never been
invoked.

10. Mortgagee’s Remedies Against Multiple Parcels. Without limitation of the
terms and conditions set forth in Section 26 below, if more than one property,
lot, parcel or Lease is covered by this Mortgage, and if this Mortgage is
foreclosed upon, or judgment is entered upon any Liabilities secured hereby, or
if Mortgagee exercises its power of sale, execution may be made upon, or
Mortgagee may exercise its power of sale against, any one or more of the
properties, lots, parcels or Leases and not upon the others, or upon all of such
properties or parcels, either together or separately, and at different times or
at the same time, and execution sales or sales by advertisement may likewise be
conducted separately or concurrently, in each case at Mortgagee’s election.

11. No Merger. In the event of a foreclosure of this Mortgage or any other
mortgage, deed of trust or deed to secure debt securing the Liabilities, the
Liabilities then due Mortgagee shall not be merged into any decree of
foreclosure entered by the court, and Mortgagee may concurrently or subsequently
seek to foreclose one or more mortgages, deeds of trust, or deeds to secure debt
which also secure said Liabilities.

 

12



--------------------------------------------------------------------------------

12. Notices. All notices required or permitted to be given under this Mortgage
shall be sent (and deemed received) in the manner and to the addresses set forth
in Section 11.15 of the Deferral Agreement, and to Mortgagor and Mortgagee at
their respective addresses set forth above. Any such notice delivered to
Mortgagor shall be deemed, for all intents and purposes of the Fund Documents,
to have also been delivered to Obligors and any Guarantor, and any such notice
delivered to any Obligor pursuant to the Deferral Agreement shall be deemed, for
all intents and purposes of the Fund Documents, to have also been delivered to
Mortgagor and any Guarantor.

13. Extension of Payments. Mortgagor agrees that, without affecting the
liability of any Person for payment of the Liabilities secured hereby or
affecting the lien of this Mortgage upon the Mortgaged Property or any part
thereof (other than Persons or property explicitly released as a result of the
exercise by Mortgagee of its rights and privileges hereunder), Mortgagee may at
any time and from time to time, on request of Mortgagor, any Obligor or any
Guarantor, without notice to any Person liable for payment of any Liabilities
secured hereby, but otherwise subject to the provisions of the Deferral
Agreement, extend the time, or agree to alter or amend the terms of payment of
such Liabilities. Mortgagor further agrees that any part of the security herein
described may be released by Mortgagee at its election (subject to the terms of
the Deferral Agreement) with or without consideration without affecting the
remainder of the Liabilities or the remainder of the security.

14. Governing Law. Except where the law of the State is expressly referenced in
this Mortgage (including in Sections 19 and 27 hereof), this Mortgage and all
obligations secured hereby are governed by and to be construed in accordance
with the internal laws, but otherwise without regard to the conflict of laws
provisions, of the State of New York. The parties stipulate and agree that the
State of New York has a substantial relationship to the underlying transactions
related to this Mortgage and the parties involved. Notwithstanding the
foregoing, the parties stipulate and agree that State law governs issues of lien
creation and priority and the procedures for enforcing, in the State,
provisional remedies directly related to the real property encumbered hereby,
including, without limitation, appointment of a receiver. Wherever possible,
each provision of this Mortgage shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Mortgage
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Mortgage.

15. Satisfaction of Mortgage. Upon the full, indefeasible payment of all the
Liabilities (other than contingent indemnity obligations), at the time and in
the manner provided in the Deferral Agreement or other Fund Documents, or upon
satisfaction of the conditions set forth in the Deferral Agreement for release
of the Mortgaged Property from this Mortgage under Article 9 thereof, the
conveyance or lien created by this Mortgage shall terminate and, upon demand
therefor following such payment or satisfaction of the conditions set forth in
the Deferral Agreement for release of the Mortgaged Property, as the case may
be, a satisfaction of mortgage or reconveyance of the Mortgaged Property shall
promptly be provided by Mortgagee to Mortgagor.

 

13



--------------------------------------------------------------------------------

16. Successors and Assigns Included in Parties. This Mortgage shall be binding
upon Mortgagor and upon the successors, assigns and vendees of Mortgagor and the
assigns, vendees and other transferees of the Mortgaged Property and shall inure
to the benefit of Mortgagee and its successors and permitted assigns (for their
own benefit, for the benefit of Agent and for the benefit of the Funds and their
respective successors and permitted assigns); all references herein to Mortgagor
and to Mortgagee shall be deemed to include their respective successors and
assigns or permitted assigns, as the case may be. Mortgagor’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for Mortgagor. Wherever used, the singular number shall include
the plural, the plural shall include the singular, and the use of any gender
shall be applicable to all genders. Any Person into which Mortgagee may be
merged or converted, or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which Mortgagee shall
be a party, or any Person succeeding to all or substantially all of the
corporate trust business of Mortgagee, shall be the successor of Mortgagee under
this Mortgage without the execution or filing of any paper or any further act on
the part of the parties hereto.

17. Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws;
Waiver of Right to Trial by Jury.

(a) MORTGAGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS MORTGAGE, ANY OTHER FUND DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). MORTGAGOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS MORTGAGE BY, AMONG OTHER THINGS, THE CORRESPONDING RECIPROCAL WAIVER BY
MORTGAGEE OF ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY PURSUANT TO THE
CERTIFICATIONS SET FORTH IN SECTION 11.14 OF THE DEFERRAL AGREEMENT.

(b) MORTGAGOR AGREES, TO THE FULL EXTENT PERMITTED BY LAW, THAT AT ALL TIMES
FOLLOWING AN EVENT OF DEFAULT AND DURING THE CONTINUANCE THEREOF, NEITHER
MORTGAGOR NOR ANYONE CLAIMING THROUGH OR UNDER IT SHALL OR WILL SET UP, CLAIM OR
SEEK TO TAKE ADVANTAGE OF ANY APPRAISEMENT, VALUATION, STAY, EXTENSION,
EXEMPTION OR REDEMPTION LAWS NOW OR HEREAFTER IN FORCE, IN ORDER TO PREVENT OR
HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS MORTGAGE OR THE ABSOLUTE SALE OF
THE MORTGAGED PROPERTY OR THE FINAL AND ABSOLUTE PUTTING INTO POSSESSION
THEREOF, IMMEDIATELY AFTER SUCH SALE, OF THE PURCHASER THEREAT; AND MORTGAGOR,
FOR

 

14



--------------------------------------------------------------------------------

ITSELF AND ALL WHO MAY AT ANY TIME CLAIM THROUGH OR UNDER IT, HEREBY WAIVES, TO
THE FULLEST EXTENT THAT IT MAY LAWFULLY SO DO, THE BENEFIT OF ALL SUCH LAWS AND
ANY AND ALL RIGHT TO HAVE THE ASSETS COMPRISING THE MORTGAGED PROPERTY MARSHALED
UPON ANY FORECLOSURE OF THE LIEN HEREOF AND AGREES THAT MORTGAGEE OR ANY COURT
HAVING JURISDICTION TO FORECLOSE SUCH LIEN MAY SELL THE MORTGAGED PROPERTY IN
PART OR AS AN ENTIRETY. TO THE FULL EXTENT PERMITTED BY LAW, MORTGAGOR HEREBY
WAIVES ANY AND ALL STATUTORY OR OTHER RIGHTS OF REDEMPTION FROM SALE UNDER ANY
ORDER OR DECREE OF FORECLOSURE OF THIS MORTGAGE, ON ITS OWN BEHALF AND ON BEHALF
OF EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE MORTGAGED
PROPERTY SUBSEQUENT TO THE DATE HEREOF.

18. Interpretation with Other Documents; Mortgagee’s Sole Discretion. The terms
and provisions of this Mortgage shall be construed to the extent possible
consistently with those of the Deferral Agreement as being in addition to and
supplementing the provisions of the Deferral Agreement and the other Fund
Documents; however, notwithstanding anything in this Mortgage to the contrary,
in the event of a conflict or inconsistency between this Mortgage and the
Deferral Agreement, the provisions of the Deferral Agreement shall govern and
control, except to the extent that the terms and conditions in question are
provided for more stringently within this Mortgage than as are set forth in the
Deferral Agreement (such as, by means of example and without limitation, the
flood insurance and related requirements and obligations that are set forth in
Section 5 hereof), it being the intention of Mortgagor and Mortgagee, for all
intents and purposes of the Fund Documents, that the most stringent terms and
conditions prospectively at issue shall govern and control. Whenever pursuant to
this Mortgage or the other Fund Documents Mortgagee or the Funds exercise any
right given to them to elect, consent, approve or disapprove, or any arrangement
or term is to be satisfactory to Mortgagee and the Funds or determined in the
judgment of Mortgagee and the Funds, the decision of Mortgagee or the Funds to
elect, consent, approve or disapprove, or to decide that arrangements or terms
are satisfactory or not satisfactory, shall be in the sole good faith discretion
of Mortgagee or the Funds and shall be final and conclusive, except as may be
otherwise expressly and specifically provided elsewhere herein or in the
Deferral Agreement.

19. Security. This Mortgage shall secure not only presently existing obligations
under the Deferral Agreement and the other Fund Documents (including, without
limitation, the Guarantee), but also future financial accommodations that
constitute Obligations under the Deferral Agreement (whether such accommodations
are obligatory or are to be made at the option of Mortgagee, or otherwise), to
the same extent and with the same priority as if such future accommodations were
made on the date of the execution of the Original Mortgage, and without regard
as to whether or not there is any indebtedness outstanding at the effective date
of this Mortgage or at the date any such accommodation is made. [IF IN A
MORTGAGE TAX STATE OR A STATE WHERE IT IS CUSTOMARY TO INSERT A MULTIPLE OF THE
INDEBTEDNESS AS THE MAXIMUM PRINCIPAL INDEBTEDNESS: Subject to the limitations
upon the maximum amount secured hereby, this Mortgage secures all present and
future Obligations under the Deferral Agreement, and all other sums from time to
time owing to the Funds by Obligors and/or Mortgagor under the Fund Documents.
Notwithstanding anything contained in this Mortgage to the contrary, the maximum

 

15



--------------------------------------------------------------------------------

principal amount which may be secured hereby at any one time is
[                    ] Dollars ($[            ]), plus interest thereon, and any
disbursements made by Mortgagee for the payment of taxes, special assessments,
or insurance on the Mortgaged Property, with interest on such disbursements;
provided, however, that the foregoing limitation shall apply only to the maximum
amount of the lien created by this Mortgage, and it shall not in any manner
limit, affect or impair any grant of a security interest or other right in favor
of Mortgagee or the Funds under the provisions of the Deferral Agreement or
under any of the other Fund Documents at any time executed by Obligors or
Mortgagor or any Guarantor.] [OR] [This Mortgage secures all present and future
Obligations under the Deferral Agreement, and all other sums from time to time
owing to the Funds by Obligors and/or Mortgagor under the Fund Documents.] To
the fullest extent permitted by applicable law, the lien of this Mortgage, as to
all such sums so owed, shall have priority over all subsequent liens and
encumbrances, including statutory liens (excepting solely taxes and assessments
levied on the Mortgaged Property secured by this Mortgage).

20. Invalid Provisions to Affect No Others. In the event that any of the
covenants, agreements, terms or provisions contained in this Mortgage shall be
invalid, illegal or unenforceable in any respect, the validity of the remaining
covenants, agreements, terms or provisions contained herein or in the Deferral
Agreement shall not be in any way affected, prejudiced or disturbed thereby. In
the event that the application of any of the covenants, agreements, terms or
provisions of this Mortgage is held to be invalid, illegal or unenforceable,
those covenants, agreements, terms and provisions shall not be in any way
affected, prejudiced or disturbed when otherwise applied.

21. Changes. Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. To the extent permitted by
law, any agreement hereafter made by Obligors and/or Mortgagor and Mortgagee
relating to this Mortgage shall be superior to the rights of the holder of any
intervening lien or encumbrance.

22. Time of the Essence. Mortgagor shall pay the Liabilities at the time and in
the manner provided in the Deferral Agreement, this Mortgage and the other Fund
Documents. Mortgagor will duly and punctually perform all of the covenants,
conditions and agreements contained in the Deferral Agreement, this Mortgage and
the other Fund Documents, all of which covenants, conditions and agreements are
hereby made a part of this Mortgage to the same extent and with the same force
as if fully set forth herein. Time is of the essence with respect to the
provisions of this Mortgage.

23. Headings For Convenience Only; No Strict Construction. The headings and
captions of various sections of this Mortgage are for convenience of reference
only and are not to be construed as defining or limiting, in any way, the scope
or intent of the provisions hereof. Mortgagor and Mortgagee, with the assistance
of their respective legal counsel, have participated jointly in the negotiation
and drafting of this Mortgage. In the event an ambiguity or question of intent
or interpretation arises, this Mortgage shall be construed as if drafted jointly
by Mortgagor and Mortgagee and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Mortgage.

 

16



--------------------------------------------------------------------------------

24. Transfer or Encumbrance of the Mortgaged Property.

(a) Mortgagor acknowledges that Mortgagee has examined and relied on the
creditworthiness and experience of Mortgagor in owning and operating properties
such as the Mortgaged Property in agreeing to make the financial accommodations
set forth in the Deferral Agreement, and that Mortgagee will continue to rely on
Mortgagor’s ownership of the Mortgaged Property as a means of maintaining the
value of the Mortgaged Property as security for repayment of the Liabilities.
Except as expressly permitted pursuant to Subsection 24(c) below (if and as
applicable), Mortgagor shall not cause or suffer to occur or exist, directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, any
sale, transfer, mortgage, pledge, lien or encumbrance (other than Permitted
Liens) (collectively, “Transfers”) of all or any part of the Mortgaged Property
or any interest therein.

(b) Mortgagee’s written consent to any Transfer of the Mortgaged Property or any
interest in Mortgagor shall not be deemed to be a waiver of Mortgagee’s right to
require such consent to any future occurrence of same. Any attempted or
purported Transfer of the Mortgaged Property or of any direct or indirect
interest in Mortgagor, if made in contravention of this Section 24, shall be
null and void ab initio and of no force and effect.

(c) Notwithstanding the foregoing or anything set forth in this Section 24 to
the contrary, Mortgagor may (i) consummate any Asset Sale, which may include the
Transfer of the Mortgaged Property (or any portion thereof) or any interest in
Mortgagor, to the extent permitted under, and subject to the applicable terms,
conditions and limitations of, Section 7.01 of the Deferral Agreement, and
(ii) merge into or amalgamate or consolidate with any other Person, or permit
any other Person to merge into or amalgamate or consolidate with it, so long as
the surviving entity assumes or remains liable for the Liabilities to the same
extent Mortgagor was liable for the Liabilities immediately prior to such
merger, amalgamation or consolidation.

25. Mortgagor’s Covenants, Representations and Warranties; Survival of
Obligations, Covenants, Representations and Warranties; Covenants Running with
the Land.

(a) Mortgagor hereby covenants, represents and warrants that:

(i) Mortgagor is duly authorized to make and enter into this Mortgage and to
carry out the transactions contemplated herein;

(ii) The execution, delivery and performance of this Mortgage by Mortgagor
(A) are within its corporate or equivalent power and authority and (B) have been
duly authorized by all necessary corporate or equivalent action; this Mortgage
has been duly executed and delivered by Mortgagor and constitutes a legal, valid
and binding obligation of Mortgagor, enforceable against Mortgagor in accordance
with its terms, subject, however, to bankruptcy and other law, decisional or
statutory, of general application affecting the enforcement of creditors’
rights, and to the fact that the availability of the remedy of specific
performance or of injunctive relief in equity is subject to the discretion of
the court before which any proceeding therefor may be brought;

 

17



--------------------------------------------------------------------------------

(iii) To the knowledge of Mortgagor, Mortgagor is not now in default (beyond any
applicable cure period) under any material instruments or obligations relating
to the Mortgaged Property and Mortgagor has not received any written notice from
any Person asserting any claim of default against Mortgagor relating to the
Mortgaged Property;

(iv) To the knowledge of Mortgagor, the execution and performance of this
Mortgage and the consummation of the transactions hereby contemplated will not
result in any breach of, or constitute a default under, the Senior Credit
Facility (as defined in the Deferral Agreement);

(v) There are no actions, investigations, suits or proceedings (including,
without limitation, any condemnation or bankruptcy proceedings) pending or, to
the knowledge of Mortgagor, overtly threatened in writing against or affecting
Mortgagor or the Mortgaged Property, or which, if adversely determined against
Mortgagor or the Mortgaged Property, may be reasonably expected to adversely
affect the validity or enforceability of this Mortgage, at law or in equity, or
before or by any Governmental Authority; Mortgagor is not in violation (beyond
any applicable cure period) with respect to any writ, injunction, decree or
demand of any court or any Governmental Authority affecting the Mortgaged
Property;

(vi) To the knowledge of Mortgagor and except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings and, to the
extent applicable, Mortgagor or such Obligor shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP, the Mortgaged
Property presently complies with, and will continue to comply with, all
applicable restrictive covenants and applicable zoning and subdivision
ordinances, building codes and other applicable laws, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; and

(vii) To the knowledge of Mortgagor, Mortgagor owns, is licensed, or otherwise
has the right to use or is in possession of all licenses, permits and required
approvals or authorizations from all necessary Governmental Authorities,
patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are necessary for its operations on the
Mortgaged Property, without conflict with the rights of any other Person with
respect thereto, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Each and all of the covenants, obligations, representations and warranties
of Mortgagor shall survive the execution and delivery of the Fund Documents and
the transfer or assignment of this Mortgage (including, without limitation, any
Transfer and/or any transfer or assignment by Mortgagee of any of its rights,
title and interest in and to the Mortgaged Property or any part thereof to any
Person, whether or not affiliated with Mortgagee).

 

18



--------------------------------------------------------------------------------

(c) All covenants, conditions, warranties, representations and other obligations
contained in this Mortgage and the other Fund Documents are intended by
Mortgagor and Mortgagee to be, and shall be construed as, covenants running with
the Mortgaged Property until the lien of this Mortgage has been fully released
by Mortgagee, pursuant to the terms hereof.

26. Contemporaneous Security Instruments. THIS MORTGAGE IS MADE IN ADDITION TO
OTHER SECURITY INSTRUMENTS GIVEN BY MORTGAGOR, OBLIGORS AND THEIR AFFILIATES TO
SECURE THE OBLIGATIONS (collectively, the “Other Security Instruments”), WHICH
OTHER SECURITY INSTRUMENTS COVER PROPERTIES LOCATED IN VARIOUS STATES AND
COMMONWEALTHS OF THE UNITED STATES OF AMERICA AND OTHER COUNTRIES. The Other
Security Instruments further secure the obligations of Obligors, Mortgagor and
any Guarantor under the Fund Documents. Upon the occurrence and during the
continuance of an Event of Default, and subject to the terms of each applicable
agreement or instrument, Mortgagee may proceed under this Mortgage and/or any
one or more of the Other Security Instruments against any of the other property
secured thereby and/or the Mortgaged Property, in one or more parcels and in
such manner and order as Mortgagee shall elect. MORTGAGOR HEREBY IRREVOCABLY
WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW, AND WHETHER NOW OR
HEREAFTER IN FORCE, ANY RIGHT TO HAVE THE MORTGAGED PROPERTY AND/OR ANY SUCH
OTHER PROPERTY SECURED BY THE OTHER SECURITY INSTRUMENTS, MARSHALLED UPON ANY
FORECLOSURE OF THIS MORTGAGE OR ANY OF THE OTHER SECURITY INSTRUMENTS. For the
avoidance of doubt, neither Agent nor Mortgagee shall be responsible for the
perfection of this Mortgage and the lien and security interest intended to be
created hereby nor the filing, form, content or renewal of this Mortgage, any
Other Security Instruments, or any other instruments in addition or supplemental
thereto.

27. State Specific Provisions. The terms and provisions set forth below in this
Section 27 shall be construed, to the greatest extent possible, consistently
with those set forth elsewhere in this Mortgage as being in addition to and
supplementing such other terms and provisions set forth elsewhere in this
Mortgage; however, notwithstanding anything to the contrary set forth elsewhere
in this Mortgage, in the event of any conflict or inconsistency between the
terms and provisions of this Section 27 and the terms and provisions set forth
elsewhere in this Mortgage, the following terms and provisions of this
Section 27 shall govern and control:

[State-Specific Provisions To Come On State-By-State Basis]

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage is executed as of the day and year first above
written by the Person (or Persons) identified below on behalf of Mortgagor.

MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT MORTGAGOR HAS RECEIVED, WITHOUT
CHARGE, A TRUE COPY OF THIS MORTGAGE.

 

MORTGAGOR: [                                    
                                                 ], a
[                                         
                                       ] By     Name:  
[                                                                     ] Its:  
[                                                                 ]

 

Attest:  

 

Its  

 



--------------------------------------------------------------------------------

STATE OF    )    ) SS. COUNTY OF    )

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that [                    ] whose name as [                    ]
of [                    ], a [                    ], is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, s/he, as such officer and with
full authority, executed the same voluntarily for and as the act of said
corporation.

Given under my hand and Official seal this      day of                 , 2011.

 

 

Notary Public (Seal) My Commission Expires:                     

 

Notary Public in and for the State of                     



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Land

(See attached)

The attached legal description relates to the following:

ADDRESS OF PREMISES:

[                                                 

                             ,                 ]

[PIN – TBD if necessary]

Based on information and records provided by Mortgagor, the street address above
relates to the attached legal description; however, in the event of a conflict
between the street address and the legal description, the legal description
shall control.



--------------------------------------------------------------------------------

Exhibit D-2

Form of Amendment to Mortgage

(First Priority Collateral)



--------------------------------------------------------------------------------

RECORD AND RETURN TO:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071-1560

Attention: Kim N. A. Boras, Esq.

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE ONLY

MODIFICATION

TO

AMENDED AND RESTATED [DEED OF TRUST]

by and between

YRC INC.

and

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Beneficiary

Dated:         as of January         , 2014

 

 

[Site address and no.]



--------------------------------------------------------------------------------

MODIFICATION

TO

AMENDED AND RESTATED [DEED OF TRUST]

This MODIFICATION TO AMENDED AND RESTATED [DEED OF TRUST] (this “Agreement”), is
made as of January __, 2014, by and between YRC INC., a Delaware corporation,
f/k/a Yellow Roadway Corp., a Delaware corporation, f/k/a Roadway Express, Inc.,
a Delaware corporation, a California corporation, having an address at c/o YRC
Worldwide Inc., 10990 Roe Avenue, Overland Park, Kansas 66211, as grantor
(“Grantor”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, successor by merger to
Wilmington Trust FSB, a federal savings bank, as the present beneficiary (in its
capacity as sub-agent for Wilmington Trust Company, a Delaware chartered trust
company, as “Agent”) (in such capacity, together with its successors in such
capacity, “Beneficiary”), having an address at Rodney Square North, 1100 North
Market Street, Wilmington Delaware 19890.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Amended and Restated Contribution
Deferral Agreement, dated effective as of July 22, 2011, by and among Grantor,
USF Holland Inc., New Penn Motor Express, Inc. and USF Reddaway, Inc.
(collectively, the “Obligors”), Beneficiary and the “Funds” (as defined therein)
(the “Current Deferral Agreement”).

WHEREAS, Obligors, Beneficiary and the Funds have entered into a Second Amended
and Restated Contribution Deferral Agreement, dated effective as of even date
herewith (the “Second Amended and Restated CDA”; capitalized terms used but not
defined herein shall have the meaning ascribed thereto in the Second Amended and
Restated CDA), which Second Amended and Restated CDA amends and restates the
Current Deferral Agreement (the Current Deferral Agreement, as amended and
restated by the Second Amended and Restated CDA, the “Deferral Agreement”);

WHEREAS, the effect of the Second Amended and Restated CDA is to, among other
things, release Beneficiary’s security interest in the Third Priority Collateral
on the Collateral Release Date and limit the value of the Obligations secured by
the Collateral to the Secured Obligations; and

WHEREAS, the Deferral Agreement is secured by, among other things, the first
lien deed of trust more fully described in Exhibit A attached hereto and made a
part hereof (the “Deed of Trust”) relating to the real property described in
Exhibit B attached hereto, which description is made a part hereof; and

 

[Site address and no.]



--------------------------------------------------------------------------------

WHEREAS, the parties hereto wish to modify and amend certain provisions in the
Deed of Trust to reflect the changes to the Current Deferral Agreement reflected
in the Deferral Agreement;

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Deed of Trust is hereby
amended as follows:

1. DEFERRAL AGREEMENT.

All references to the “Deferral Agreement” in the Deed of Trust shall mean and
refer to the Deferral Agreement as such term is defined in this Agreement.

2. OBLIGATIONS SECURED.

All references to the “Liabilities” in the Deed of Trust shall mean and refer to
the Secured Obligations as such term is defined in the Deferral Agreement.

3. COVENANTS, REPRESENTATIONS AND WARRANTIES OF GRANTOR.

3.1 Grantor hereby reaffirms all terms, covenants, representations and
warranties made by Grantor in the Deed of Trust as amended hereby.

3.2 Grantor hereby represents and warrants to the Beneficiary that (a) it has
the legal power and authority to enter into this Agreement without consent or
approval by any third party that has not been obtained, and (b) the execution
and delivery by Grantor of this Agreement has been duly authorized by all
requisite corporate action on the part of Grantor and will not violate Grantor’s
organizational documents.

3.3 Grantor hereby represents and warrants to the Beneficiary that, as of the
date hereof, (a) Grantor has received no notice of an Event of Default under the
Deed of Trust that has occurred and is continuing, (b) no Event of Default under
the Deed of Trust will occur as a result of the execution, delivery and
performance by Grantor of this Agreement, and(c) Grantor has not given any
notice of any uncured default under the Deed of Trust to the Beneficiary.

3.4 Subject to the terms of the Deferral Agreement, Grantor hereby confirms and
acknowledges that, to the knowledge of Grantor, as of the date hereof, Grantor
has no offsets, defenses, claims, counterclaims, setoffs, or other basis for
reduction with respect to any of Grantor’s obligations under the Deed of Trust.

3.5 Grantor hereby agrees that a breach in any material respect of any of the
representations and warranties made herein shall constitute an Event of Default
under Article VIII of the Deferral Agreement, subject to the express terms,
notice and cure provisions provided therein.

 

[Site address and no.]



--------------------------------------------------------------------------------

4. EFFECT UPON DEED OF TRUST.

4.1 The parties hereto acknowledge and agree that (a) except as specifically
amended hereby, the Deed of Trust shall remain in full force and effect and, as
hereby amended, is hereby ratified and confirmed, (b) this Agreement shall not
be deemed to constitute a novation of the indebtedness secured by the Deed of
Trust, (c) the Deed of Trust, as hereby amended, is in full force and effect in
accordance with its terms and has not been supplemented, modified or otherwise
amended, canceled, terminated or surrendered, except pursuant to this Agreement,
(d) the Deed of Trust is binding and enforceable as against the parties hereto
in accordance with its terms (as modified by this Agreement) except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally or by equitable
principles (regardless of whether enforcement is sought in equity or at law),
(e) any inconsistency between the terms of this Agreement and the terms of the
Deed of Trust shall be governed by the terms of this Agreement, whether or not
this Agreement specifically modifies the particular provision(s) in the Deed of
Trust that is allegedly inconsistent with this Agreement. All references to the
“Deed of Trust” or the “Mortgage” in the Deed of Trust or any of the other Fund
Documents shall mean and refer to the Deed of Trust, as modified and amended by
this Agreement.

4.2 The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Beneficiary or the
Trustee under the Deed of Trust (except to the extent expressly set forth
herein), or any other document, instrument or agreement executed and/or
delivered in connection therewith.

5. GOVERNING LAW.

The governing law provisions of the Deed of Trust shall control with respect to
this Agreement.

6. COUNTERPARTS.

This Agreement may be executed in any number of counterparts, each of which so
executed and delivered shall be deemed an original, but all such counterparts
taken together shall constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

[Site address and no.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

GRANTOR:

YRC INC.,

a Delaware corporation

By:

   

Name:

   

Title:

   

Modification Signature page

 

[Site address and no.]



--------------------------------------------------------------------------------

BENEFICIARY: WILMINGTON TRUST, NATIONAL ASSOCIATION, as sub-agent for Wilmington
Trust Company, as Agent By:     Name:     Title:    

Modification Signature page

 

[Site address and no.]



--------------------------------------------------------------------------------

[Insert applicable notary acknowledgment]

 

[Site address and no.]



--------------------------------------------------------------------------------

[Insert applicable notary acknowledgment]

 

[Site address and no.]



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF DEED OF TRUST

 

[Site address and no.]



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF REAL PROPERTY

 

[Site address and no.]



--------------------------------------------------------------------------------

Exhibit E

List of Closing Documents

 

1) Officer Certificate from each Primary Obligor, attaching recent good standing
from its jurisdiction of organization, its organizational documents, resolutions
approving the facility and incumbency.

 

2) Closing Certificate.